        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page1
                                                             Page of 106
                                                                  1 of 106
19-1540-cv
Donald J. Trump v. Deutsche Bank AG

                       UNITED STATES COURT OF APPEALS

                                  FOR THE SECOND CIRCUIT

                                       August Term 2019

       Argued: August 23, 2019                        Decided: December 3, 2019

                                      Docket No. 19‐1540‐cv

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
DONALD J. TRUMP, DONALD J. TRUMP, JR., ERIC
TRUMP, IVANKA TRUMP, DONALD J. TRUMP
REVOCABLE TRUST, TRUMP ORGANIZATION, INC.,
TRUMP ORGANIZATION LLC, DJT HOLDINGS LLC,
DJT HOLDINGS MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, TRUMP ACQUISITION, CORP.,

              Plaintiffs ‐ Appellants,

                      v.

DEUTSCHE BANK AG, CAPITAL ONE FINANCIAL
CORPORATION,

              Defendants ‐ Appellees,

COMMITTEE ON FINANCIAL SERVICES OF THE
UNITED STATES HOUSE OF REPRESENTATIVES,
PERMANENT SELECT COMMITTEE ON
INTELLIGENCE OF THE UNITED STATES HOUSE
OF REPRESENTATIVES,

         Intervenor Defendants ‐ Appellees.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page2
                                                            Page of 106
                                                                 2 of 106




Before: NEWMAN, HALL, and LIVINGSTON, Circuit Judges.

      Expedited interlocutory appeal from the May 22, 2019, order of the District

Court for the Southern District of New York (Edgardo Ramos, District Judge)

denying Plaintiffs‐Appellants’ motion for a preliminary injunction to prevent the

Defendants‐Appellees’ compliance with subpoenas issued to them by the

Intervenor Defendants‐Appellees and denying Plaintiffs‐Appellants’ motion for a

stay pending appeal.

      Affirmed in substantial part and remanded in part. Judge Livingston

concurs in part and dissents in part with a separate opinion.



                               Patrick Strawbridge, Consovoy McCarthy PLLC,
                                     Boston, MA (William S. Consovoy,
                                     Cameron T. Norris, Consovoy McCarthy
                                     PLLC, Arlington, VA, Marc Lee Mukasey,
                                     Mukasey Frenchman & Sklaroff LLP, New
                                     York, NY, on the brief), for Plaintiffs‐
                                     Appellants Donald J. Trump, Donald J.
                                     Trump, Jr., Eric Trump, Ivanka Trump,
                                     Donald J. Trump Revocable Trust, Trump
                                     Organization, Inc., Trump Organization
                                     LLC, DJT Holdings LLC, DJT Holdings
                                     Managing Member LLC, Trump Acquisition
                                     LLC, Trump Acquisition, Corp.

                               Douglas N. Letter, General Counsel, U.S. House of
                                    Representatives, Washington, D.C. (Todd B.
                                    Tatelman, Dep. General Counsel, Megan

                                        2
 Case
Case   19-1540, Document
     1:19-cv-03826-ER    223-2, 12/03/2019,
                      Document   65-1 Filed2719491,
                                            12/03/19 Page3
                                                      Page of 106
                                                           3 of 106




                              Barbero, Josephine Morse, Assoc. General
                              Counsel, Office of General Counsel, U.S.
                              House of Representatives, Washington,
                              D.C., on the brief), for Intervenor Defendants‐
                              Appellees Committee on Financial Services
                              and Permanent Select Committee on
                              Intelligence of the United States House of
                              Representatives.

                        Parvin D. Moyne, Akin Gump Strauss Hauer &
                              Feld LLP, New York, NY (Thomas C.
                              Moyer, Raphael A. Prober, Steven R. Ross,
                              Akin Gump Strauss Hauer & Feld LLP,
                              Washington, D.C.), for Defendant‐Appellee
                              Deutsche Bank AG.

                        James A. Murphy, Murphy & McGonigle, PC,
                             New York, NY (Steven D. Feldman, Murphy
                             & McGonigle, PC, New York, NY), for
                             Defendant‐Appellee Capital One Financial
                             Corporation.

                        (Dennis Fan, Mark R. Freeman, Scott R. McIntosh,
                             Appellate Staff Attys., Joseph H. Hunt, Asst.
                             Atty. General, Hashim M. Mooppan, Dep.
                             Asst. Atty. General, Civil Division, U.S.
                             Dept. of Justice, Washington, D.C., for
                             amicus curiae United States of America.)

                        (Brianne J. Gorod, Elizabeth B. Wydra, Brian R.
                              Frazelle, Ashwin P. Phatak, Constitutional
                              Accountability Center, Washington, D.C.,
                              for amicus curiae Constitutional Accountability
                              Center, in support of Intervenor Defendants‐
                              Appellees.)




                                 3
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page4
                                                             Page of 106
                                                                  4 of 106




JON O. NEWMAN, Circuit Judge:

      This appeal raises an important issue concerning the investigative authority

of two committees of the United States House of Representatives and the

protection of privacy due the President of the United States suing in his individual,

not official, capacity with respect to financial records. The specific issue is the

lawfulness of three subpoenas issued by the House Committee on Financial

Services and the House Permanent Select Committee on Intelligence (collectively,

“Committees” or “Intervenors”) to two banks, Deutsche Bank AG and Capital One

Financial Corporation (“Capital One”) (collectively, “Banks”). The subpoenas

issued by each of the Committees to Deutsche Bank (“Deutsche Bank Subpoenas”)

seek identical records of President Donald J. Trump (“Lead Plaintiff”), members

of his family, The Trump Organization, Inc. (“Trump Organization”), and several

affiliated entities (collectively, “Plaintiffs” or “Appellants”). The subpoena issued

by the Committee on Financial Services to Capital One (“Capital One Subpoena”)

seeks records of the Trump Organization and several affiliated entities. The

Capital One Subpoena does not list the Lead Plaintiff or members of his family by

name, but might seek their records in the event they are a principal, director,

shareholder, or officer of any of the listed entities.



                                           4
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page5
                                                            Page of 106
                                                                 5 of 106




      The issue of the lawfulness of the three subpoenas arises on an expedited

interlocutory appeal from the May 22, 2019, Order of the District Court for the

Southern District of New York (Edgardo Ramos, District Judge) (“Order”) denying

Plaintiffs’ motion for a preliminary injunction to prevent the Banks’ compliance

with the subpoenas and denying Plaintiffs’ motion for a stay pending appeal.

      We affirm the Order in substantial part to the extent that it denied a

preliminary injunction and order prompt compliance with the subpoenas, except

that the case is remanded to a limited extent for implementation of the procedure

set forth in this opinion concerning the nondisclosure of sensitive personal

information and a limited opportunity for Appellants to object to disclosure of

other specific documents within the coverage of those paragraphs of the Deutsche

Bank Subpoenas listed in this opinion. We dismiss as moot the appeal from the

Order to the extent that it denied a stay pending appeal because the Committees

agreed not to require compliance with the subpoenas pending the appeal, once the

appeal was expedited.

      In her partial dissent, Judge Livingston prefers a total remand of the case for

“creation of a record that is sufficient more closely to examine the serious

questions that the Plaintiffs have raised,” Part Diss. Op. at 10‒11, and to “afford



                                         5
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page6
                                                             Page of 106
                                                                  6 of 106




the parties an opportunity to negotiate,” id. at 11. We discuss at pages 69‒72 of this

opinion not only why such a remand is not warranted but why it would also run

counter to the instruction the Supreme Court has given to courts considering

attempts to have the Judicial Branch interfere with a lawful exercise of the

congressional authority of the Legislative Branch.

                                       Background

       The subpoenas. The case concerns three subpoenas issued by committees of

the United States House of Representatives. On April 11 of this year, the

Committee on Financial Services and the Permanent Select Committee on

Intelligence each issued identical subpoenas to Deutsche Bank, seeking a broad

range of financial records of Donald J. Trump, members of his family, and

affiliated entities. On the same date, the Committee on Financial Services issued a

subpoena of narrower scope to Capital One Financial Corporation.1 We detail the

scope of the subpoenas in Part II(C).

       Litigation procedure. On April 29, Donald J. Trump, his three oldest children,

the Trump Organization, and six entities affiliated with either the Lead Plaintiff or




       The subpoenas issued by the Committee on Financial Services are not dated, but we were
       1

informed at oral argument that they were issued on April 11.
                                             6
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page7
                                                             Page of 106
                                                                  7 of 106




the Trump Organization2 filed a complaint in the District Court seeking a

declaratory judgment that the subpoenas are invalid and an injunction “quashing”

the subpoenas and enjoining compliance with them.3 On May 3, the Plaintiffs filed

a motion for a preliminary injunction,4 and the District Court granted the

Committees’ joint motion to intervene.5 The Plaintiffs and the Committees then

agreed to an expedited briefing schedule for the motion for a preliminary

injunction.6 Deutsche Bank notified the District Court that it took no position on

the Plaintiffs’ request for limited expedited discovery,7 and Capital One notified

the District Court that it took no position on the Plaintiffs’ request for an order

requiring the Committees to provide Plaintiffs with copies of the subpoenas.8

       On May 22, the District Court held a hearing on the Plaintiffs’ motion for a

preliminary injunction and denied it, reading into the record an extensive

opinion.9 On May 24, the Plaintiffs filed a notice of an interlocutory appeal. On




       2 They are Donald J. Trump Revocable Trust, Trump Organization LLC, DJT Holdings
LLC, DJT Holdings Managing Member LLC, Trump Acquisition LLC, and Trump Acquisition,
Corp.
      3 Trump v. Deutsche Bank, No. 19‐cv‐3826 (S.D.N.Y. 2019), Dkt. No. 1 (Apr. 29, 2019).

      4 Id., Dkt. No. 26 (May 3, 2019).

       5
         Id., Dkt. No. 31 (May 3, 2019).
       6
         Id., Dkt. No. 21 (May 1, 2019).
      7
         Id., Dkt. No. 38 (May 7, 2019).
      8
         Id., Dkt. No. 40 (May 7, 2019).
      9 Id., Dkt. No. 59 (May 22, 2019).


                                            7
         Case
        Case   19-1540, Document
             1:19-cv-03826-ER    223-2, 12/03/2019,
                              Document   65-1 Filed2719491,
                                                    12/03/19 Page8
                                                              Page of 106
                                                                   8 of 106




May 25, the parties submitted a joint motion to stay proceedings in the District

Court pending the appeal,10 which the District Court granted on May 28.11

       On May 25, the parties jointly moved in this Court for an expedited appeal,12

which was granted on May 31.13 Thereafter, the Banks informed us that they take

no position with respect to the appeal.14 Nevertheless, we requested counsel for

the Banks to attend the oral argument to be available to respond to any questions

the panel might have.15 We requested the Committees to provide unredacted

copies of the Deutsche Bank subpoenas, which we have received under seal. We

also inquired of the United States Solicitor General whether the United States

would like to submit its view on the issues raised on this appeal.16 On August 19,

the United States submitted a brief as amicus curiae, urging reversal of the District




       10  Id., Dkt. No. 61 (May 25, 2019).
       11  Id., Dkt. No. 62 (May 28, 2019).
        12 Trump v. Deutsche Bank, No. 19‐1540 (2d Cir. 2019), Dkt. No. 5 (May 25, 2019).

        13 Id., Dkt. No. 8 (May 31, 2019). In the parties’ joint motion to expedite the appeal, the

Committees agreed that if the appeal were expedited, they would suspend compliance with the
subpoenas during the pendency of the appeal “except to the extent the subpoenas call for the
production of documents unrelated to any person or entity affiliated with Plaintiff‐Appellants.”
J. Mot. to Expedite at 2, id., Dkt. No. 5 (May 25, 2019). Granting the motion to expedite the appeal
has therefore rendered moot the appeal from the District Court’s order to the extent that it denied
a stay pending appeal.
        14
           Id., Dkt. Nos. 66 (July 11, 2019), 71 (July 12, 2019).
        15
           Id., Dkt. No. 81 (July 17, 2019).
        16
           Id., Dkt. No. 80 (July 17, 2019).
                                                 8
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page9
                                                            Page of 106
                                                                 9 of 106




Court’s order denying a preliminary injunction,17 to which the Committees and

Appellants responded on August 21.18 On August 23, we heard oral argument.

      The oral argument precipitated letters from the parties to this Court

concerning tax returns sought pursuant to the subpoenas. These letters and

subsequent procedural developments are discussed in Part II(B).

                                             Discussion

      We emphasize at the outset that the issues raised by this litigation do not

concern a dispute between the Legislative and Executive Branches. As to such a

dispute, as occurs where the Justice Department, suing on behalf of the United

States, seeks an injunction to prevent a third party from responding to a

congressional committee’s subpoena seeking documents of a department or

agency of the Executive Branch, see, e.g., United States v. AT&T, 567 F.2d 121, 122

(D.C. Cir. 1977) (“AT&T II”), the Judicial Branch proceeds with caution, see id. at

123 (seeking to “avoid a resolution that might disturb the balance of power

between the two branches”), sometimes encountering issues of justiciability in

advance of the merits, see United States v. AT&T, 551 F.2d 384, 390 (D.C. Cir. 1976)

(“AT&T I”). Although the challenged subpoenas seek financial records of the


      17
           Id., Dkt. No. 143 (Aug. 19, 2019).
      18
           Id., Dkt. Nos. 148, 149 (Aug. 21, 2019).
                                                      9
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page10 of of
                                                            Page 10  106106




person who is the President, no documents are sought reflecting any actions taken

by Donald J. Trump acting in his official capacity as President. Indeed, the

Complaint explicitly states that “President Trump brings this suit solely in his

capacity as a private citizen.” Complaint ¶ 13. Appellants underscore this point by

declining in this Court to assert as barriers to compliance with the subpoenas any

privilege that might be available to the President in his official capacity, such as

executive privilege. See Franchise Tax Board v. Hyatt, 139 S. Ct. 1485, 1499 (2019)

(citing United States v. Nixon, 418 U.S. 683, 705‒06 (1974)). The protection sought is

the protection from compelled disclosure alleged to be beyond the constitutional

authority of the Committees, a protection that, if validly asserted, would be

available to any private individual. See Barenblatt v. United States, 360 U.S. 109

(1959); Watkins v. United States, 354 U.S. 178 (1957). For this reason, in the

remainder of this opinion we will refer to President Trump as the “Lead Plaintiff”;

the formal title “President Trump” might mislead some to think that his official

records are sought, and the locution “Mr. Trump,” sometimes used in this

litigation, might seem to some disrespectful.

      Also at the outset, we note that there is no dispute that Plaintiffs had

standing in the District Court to challenge the lawfulness of the Committees’



                                         10
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page11 of of
                                                            Page 11  106106




subpoenas by seeking injunctive relief against the Banks as custodians of the

documents. See United States Servicemen’s Fund v. Eastland, 488 F.2d 1252, 1260

(D.C. Cir. 1973) (“[T]he plaintiffs have no alternative means to vindicate their

rights.”) (italics omitted), rev’d on other grounds without questioning plaintiffs’

standing, 421 U.S. 491 (1975).

      We review denial of a preliminary injunction for abuse of discretion, see, e.g.,

Ragbir v. Homan, 923 F.3d 53, 62 (2d Cir. 2019), but our review is appropriately

more exacting where the action sought to be enjoined concerns the President, even

though he is suing in his individual, not official, capacity, in view of “‘[t]he high

respect that is owed to the office of the Chief Executive’” that “‘should inform the

conduct of [an] entire proceeding,’” Cheney v. United States District Court, 542 U.S.

367, 385 (2004) (first brackets in original) (quoting Clinton v. Jones, 520 U.S. 681, 707

(1997)).

I. Preliminary Injunction Standard

      In this Circuit, we have repeatedly said that district courts may grant a

preliminary injunction where a plaintiff demonstrates irreparable harm and meets

either of two standards: “(a) a likelihood of success on the merits, or (b) sufficiently

serious questions going to the merits to make them a fair ground for litigation, and



                                           11
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page12 of of
                                                             Page 12  106106




a balance of hardships tipping decidedly in the movant’s favor.”19 Kelly v.

Honeywell International, Inc., 933 F.3d 173, 184 (2d Cir. 2019) (quotation marks


        19 The first component of the “serious‐questions” standard has sometimes been phrased
as requiring a party seeking a preliminary injunction to show “sufficiently serious questions
going to the merits of its claims to make them fair ground for litigation.” Otoe‐Missouria Tribe of
Indians v. New York State Dep’t of Financial Services, 769 F.3d 105, 110 (2d Cir. 2014). That
formulation raises the question whether the referent of “them” is “claims” or “serious questions.”
Normally, the referent of a pronoun is the word or phrase immediately preceding it. That would
mean that a plaintiff’s “claims” must be sufficiently serious to make them a fair ground for
litigation. But the Otoe‐Missouria Tribe formulation could also be read to mean that the “serious
questions” must be sufficiently serious to make them a fair ground for litigation.
         The origin and evolution of the serious‐questions standard indicate that what must be
sufficiently serious to be a fair ground of litigation are the questions that the plaintiff’s claims
raise, not the claims themselves (although the distinction probably makes little, if any, difference
in practice). The first version of what has become the first component of the serious‐questions
standard appears in Hamilton Watch Co. v. Benrus Watch Co., 206 F.2d 738 (2d Cir. 1953), where we
referred to “questions going to the merits so serious, substantial, difficult and doubtful, as to
make them a fair ground for litigation,” id. at 740 (emphasis added). This formulation was
repeated verbatim later the same year in Unicon Management Corp. v. Koppers Co., 366 F.2d 199,
205 (2d Cir. 1966), and Dino DeLaurentis Cinematografica, S.p.A. v. D‐150, Inc., 366 F.2d 373, 376
(2d Cir. 1966). This formulation was substantially repeated three years later in Checker Motors
Corp. v. Chrysler Corp., 405 F.2d 319 (2d Cir. 1969), but with omission of the word “doubtful,” id.
at 323. Three years later, in Stark v. New York Stock Exchange, 466 F.2d 743 (2d Cir. 1972), we
shortened the formulation to just “serious questions going to the merits.” Id. at 744. The following
year, in Gulf & Western Industries, Inc. v. Great Atlantic & Pacific Tea Co., 476 F.2d 687 (2d Cir. 1973),
we expanded that short version to “serious questions going to the merits which warrant further
investigation for trial.” Id. at 692. Later that year, in Sonesta International Hotels Corp. v. Wellington
Associates, 483 F.2d 247 (2d Cir. 1973), there first appeared the current version of the formulation,
“sufficiently serious questions going to the merits to make them a fair ground for litigation.” Id.
at 250 (emphasis added). This formulation was repeated verbatim in a series of cases. See
Triebwasser & Katz v. American Telephone & Telegraph Co., 535 F.2d 1356, 1358 (2d Cir. 1976); New
York v. Nuclear Regulatory Commission, 550 F.2d 745, 750 (2d Cir. 1977); Selchow & Richter Co. v.
McGraw‐Hill Book Co., 580 F.2d 25, 27 (2d Cir. 1978); Caulfield v. Board of Education, 583 F.2d 605,
610 (2d Cir. 1978); Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979); see
also William H. Mulligan, Foreword―Preliminary Injunction in the Second Circuit, 43 Brook. L. Rev.
831 (primarily considering requirement of irreparable injury).
         Thereafter, this Court and district courts in this Circuit cited Jackson Dairy and its
formulation of the serious‐questions standard innumerable times, as the citing references
collected by Westlaw indicate, until in Plaza Health Laboratories, Inc. v. Perales, 878 F.2d 577 (2d
Cir. 1989), the formulation was rephrased to “sufficiently serious questions going to the merits of
                                                   12
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page13 of of
                                                             Page 13  106106




deleted); Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979).

The Committees contend that the likelihood‐of‐success standard applies;

Appellants contend that the serious‐questions standard applies.20

       With respect to irreparable harm, a factor required under either standard,

Appellants contend that compliance with the subpoenas will cause them such



its claims to make them fair ground for litigation.” Id. at 580. Plaza Health Laboratories added the
phrase “of its claims,” thereby creating the grammatical query considered in this footnote. Plaza
Health Laboratories cited only Sperry International Trade, Inc. v. Government of Israel, 670 F.2d 8 (2d
Cir. 1982), and Jackson Dairy, but both of those opinions had used the traditional formulation
without the phrase “of its claims.” See Sperry International Trade, 670 F. 2d at 110; Jackson Dairy,
598 F.2d at 11. A Westlaw search reveals that the Plaza Health Laboratories formulation has been
used by this Court just fifteen times, and the Jackson Dairy formulation has been used 226 times.
         In view of the evolution of, and this Court’s clear preference for, the Jackson Dairy
formulation, we will use it in this opinion, thereby avoiding the grammatical query posed by the
Plaza Health Laboratories formulation. We will also use the article “a” before “fair ground for
litigation,” which Plaza Health Laboratories and some of the opinions citing it omitted, but which
is always included in the opinions using the Jackson Dairy formulation.
         20 In their reply brief, Appellants contend that “the Committees conceded [in the District

Court] that the serious‐questions standard applies.” Reply Br. for Appellants at 2. They cite
footnote 28 of the Committees’ memorandum in opposition to the motion for a preliminary
injunction. We normally do not consider an issue raised for the first time in a reply brief. See
McBride v. BIC Consumer Products Manufacturing Co., 583 F.3d 92, 96 (2d Cir. 2009). In any event,
Appellants’ claim is without merit.
         The Committees’ footnote states, “To the extent there is any meaningful distinction
between the Winter [v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008)] standard and
the ‘serious questions’ formulation, that has also been used by the Second Circuit in post‐Winter
cases, see Citigroup Global Markets, Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30,
36‒38 (2d Cir. 2010), this Court need not consider that nuance here because Mr. Trump has failed
to meet the heavy burden required under either standard.” Dist. Ct. Dkt. No. 51, at 10 n.28
(citation omitted) (May 10, 2019). Stating that the Lead Plaintiff had not met either the likelihood‐
of‐success standard or the serious‐questions standard is not a concession that the lesser standard
applies. Moreover, in the sentence of text to which the footnote is appended, the Committees
explicitly contend that the higher standard applies, stating that to obtain a preliminary injunction
“a plaintiff ‘must establish that he is likely to succeed on the merits.’” Id. at 10 (quoting New York
Progress & Protection PAC v. Walsh, 733 F.3d 483, 486 (2d Cir. 2003)).
                                                  13
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page14 of of
                                                             Page 14  106106




harm. In the District Court, the Committees took the position that whether

compliance would cause Appellants irreparable harm would depend on whether

the Committees would make public the documents obtained.21 The District Court

ruled that compliance would cause irreparable harm because “plaintiffs have an

interest     in   keeping       their    records        private    from     everyone,       including

congresspersons,” and “the committees have not committed one way or the other

to keeping plaintiffs’ records confidential from the public once received.” J. App’x

122‒23. We agree.

        The issue therefore becomes whether Appellants seeking a preliminary

injunction had to meet (1) the more rigorous standard of a likelihood of success on

the merits or (2) the less rigorous standard of sufficiently serious questions going

to the merits to make them a fair ground for litigation plus a balance of hardships

tipping decidedly in their favor.22


        21 Counsel for the Committees said to the District Court, “[J]ust because documents are
turned over to Congress, that itself is not irreparable injury. The question is if Congress was going
to disclose them. So just turning it over to Congress is not irreparable injury.” J. App’x 111.
        22 One opinion of this Court noted that “[b]ecause the moving party must not only show

that there are ‘serious questions’ going to the merits, but must additionally establish that ‘the
balance of hardships tips decidedly’ in its favor, its overall burden is no lighter than the one it bears
under the ‘likelihood of success’ standard.” Citigroup Global Markets, Inc. v. VCG Special
Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (citation omitted) (emphasis in
original). Although that might have been the situation on the facts of that case, there can be no
doubt, as we have repeatedly said, that the likelihood‐of‐success standard is more rigorous than
the serious‐questions standard. See, e.g., Central Rabbinical Congress of U.S. & Canada v. New York
City Dep’t of Health & Mental Hygiene, 763 F.3d 183, 192 (2d Cir. 2014) (likelihood‐of‐success
                                                   14
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page15 of of
                                                             Page 15  106106




       With slightly different formulations, we have repeatedly stated that the

serious‐questions standard cannot be used to preliminarily enjoin governmental

action. See Plaza Health Laboratories, Inc. v. Perales, 878 F.2d 577, 580 (2d Cir. 1989)

(applying more rigorous likelihood‐of‐success standard in affirming denial of

preliminary injunction against “governmental action taken in the public interest

pursuant to a statutory or regulatory scheme”); Union Carbide Agricultural Products

Co. v. Costle, 632 F.2d 1014, 1018 (2d Cir. 1980) (same, with respect to

“governmental action that is in the public interest”); Medical Society of State of New

York v. Toia, 560 F.2d 535, 538 (2d Cir. 1977) (same, where “interim relief [enjoining

governmental action] may adversely affect the public interest”); see also Able v.

United States, 44 F.3d 128, 131 (2d Cir. 1995) (“As long as the action to be enjoined

is taken pursuant to a statutory or regulatory scheme, even government action

with respect to one litigant requires application of the ‘likelihood of success’

standard.”).

       Nevertheless, in two decisions, we have affirmed preliminary injunctions

against government action issued using the less rigorous serious‐questions




standard “more rigorous”); Red Earth LLC v. United States, 657 F.3d 138, 143 (2d Cir. 2011) (same);
Metropolitan Taxicab Board of Trade v. City of New York, 615 F.3d 152, 156 (2d Cir. 2010) (same);
County of Nassau v. Leavitt, 524 F.3d 408, 414 (2d Cir. 2008) (same).
                                                15
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page16 of of
                                                            Page 16  106106




standard. See Haitian Centers Council, Inc. v. McNary, 969 F.2d 1326, 1342 (2d Cir.

1992) (officials of the Immigration and Naturalization Service enjoined), judgment

vacated as moot sub nom. Sale v. Haitian Centers Council, Inc., 509 U.S. 918 (1993);

Mitchell v. Cuomo, 748 F.2d 804, 806‒08 (2d Cir. 1984) (state prison officials

enjoined). We have sometimes affirmed decisions that issued or denied

preliminary injunctions against government action using both standards. See

Hudson River Sloop Clearwater, Inc. v. Dep’t of Navy, 836 F.2d 760, 763 (2d Cir. 1988)

(preliminary injunction denied under both standards); Patton v. Dole, 806 F.2d 24,

28‒30 (2d Cir. 1986) (preliminary injunction granted under both standards);

Patchogue Nursing Center v. Bowen, 797 F.2d 1137, 1141‒42 (2d Cir. 1986)

(preliminary injunction denied under both standards).

      Haitian Centers noted that “the ‘likelihood of success’ prong need not always

be followed merely because a movant seeks to enjoin government action.” 969 F.2d

at 1339 (emphasis added). Then, building on the statement in Plaza Health

Laboratories that the less rigorous standard may not be used to enjoin

“governmental action taken in the public interest pursuant to a statutory or

regulatory scheme,” 878 F.2d at 580 (emphasis added), Haitian Centers noted that

“no party has an exclusive claim on the public interest,” 969 F.2d at 1339. That



                                         16
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page17 of of
                                                            Page 17  106106




point influenced our later decision in Time Warner Cable of New York City L.P. v.

Bloomberg L.P., 118 F.3d 917 (2d Cir. 1997), where, noting that “there are public

interest concerns on both sides” of the litigation, id. at 923, we said that the serious‐

questions standard “would be applicable,” id. at 924, even though we ultimately

decided the case under the likelihood‐of‐success standard, see id.

      In Able, we noted that the government action exception to the use of the

serious‐questions standard “reflects the idea that governmental policies

implemented      through     legislation    or   regulations     developed      through

presumptively reasoned democratic processes are entitled to a higher degree of

deference and should not be enjoined lightly,” 44 F.3d at 131, and that the

likelihood‐of‐success standard was appropriate in that case “where the full play

of the democratic process involving both the legislative and executive branches

has produced a policy in the name of the public interest embodied in a statute and

implementing regulations,” id. We also pointed out that Haitian Centers had

approved use of the serious‐questions standard to challenge action taken pursuant

to a “policy formulated solely by the executive branch.” Id. Based on these

statements, Appellants contend that only the serious‐questions standard applies




                                           17
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page18 of of
                                                            Page 18  106106




to challenge any action “taken pursuant to a policy formulated by one branch.”

Reply Br. for Appellants at 3 (quotation marks and brackets omitted).

      We think that argument fails by endeavoring to make a requirement out of

the sentences we have quoted from Able. The fact that legislation developed by

both branches of the federal government is entitled to a higher degree of deference

does not mean that only such action is entitled to the deference reflected in the

likelihood‐of‐success standard. The Supreme Court has said that a high degree of

deference should be accorded to actions taken solely by Congress, see United States

v. Rumely, 345 U.S. 41, 46 (1953) (admonishing courts to “tread warily”

“[w]henever constitutional limits upon the investigative power of Congress have

to be drawn”), and we have often approved application of the more rigorous

likelihood‐of‐success standard to enjoin action taken by units of government with

far less authority than the combined force of the national Legislative and Executive

Branches. For example, we have ruled that the more rigorous likelihood‐of‐success

standard was applicable when a preliminary injunction was sought to prohibit a

municipal agency from enforcing a regulation, see Central Rabbinical Congress of

U.S. and Canada v. New York City Dep’t of Health & Mental Hygiene, 763 F.3d 183, 192

(2d Cir. 2014); to prohibit New York City’s Taxi & Limousine Commission from



                                         18
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page19 of of
                                                            Page 19  106106




enforcing changes to lease rates, Metropolitan Taxicab Board of Trade v. City of New

York, 615 F.3d 152, 156 (2d Cir. 2010); to require one branch of a state legislature to

undo its expulsion of a state senator, see Monserrate v. New York State Senate, 599

F.3d 148, 154 (2d Cir. 2010); to prohibit a town from hiring police officers and

firefighters, see NAACP v. Town of East Haven, 70 F.3d 219, 223 (2d Cir. 1995); to

prohibit the Metropolitan Transit Authority from implementing a staff reduction

plan, see Molloy v. Metropolitan Transportation Authority, 94 F.3d 808, 811 (2d Cir.

1996); to prohibit the New York City Transit Authority from increasing subway

and bus fares, see New York Urban League, Inc. v. State of New York, 71 F.3d 1031,

1036 n.7 (2d Cir. 1995); to prohibit New York State’s Department of Social Services

from suspending a health‒care services provider from participating in the State’s

medical assistance program, see Plaza Health Laboratories, 878 F.2d at 580, and to

prohibit two commissioners of New York state agencies from enforcing provisions

of state law, see Medical Society, 560 F.2d at 538.

      In dissent, Judge Livingston questions the significance of decisions such as

these on two grounds. First, she suggests that some of them lacked sufficient

analysis. See Part. Diss. Op. at 44. However, with exceptions not relevant here,

panels of this Court are bound by the holdings of prior panels, see, e.g., Lotes Co. v.



                                           19
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page20 of of
                                                            Page 20  106106




Hon Hal Precision Industry Co., 753 F.3d 395, 405 (2d Cir. 2014); Gelman v. Ashcroft,

372 F.3d 495, 499 (2d Cir. 2004), and those holdings are not to be disregarded by

any claimed insufficiency of an opinion’s analysis. Second, she suggests that we

might have used the more rigorous likelihood‐of‐success standard in these cases

because of federalism concerns. See Part. Diss. Op. at 45, n.28. However, none of

the eight decisions even hints that federalism concerns influenced the use of the

likelihood‐of‐success standard.

      We have not previously had occasion to consider whether enforcement of a

congressional committee’s subpoena qualifies as, or is sufficiently analogous to,

“governmental action taken in the public interest pursuant to a statutory or

regulatory scheme,” Plaza Health Laboratories, 878 F.2d at 580, so as to preclude

application of the less rigorous serious‐questions standard. Facing that issue, we

conclude that those seeking to preliminarily enjoin compliance with subpoenas

issued by congressional committees exercising, as we conclude in Part II(C), their

constitutional and duly authorized power to subpoena documents in aid of both

regulatory oversight and consideration of potential legislation must satisfy the

more rigorous likelihood‐of‐success standard. Surely such committees should not

be enjoined from accomplishing their tasks under a less rigorous standard than we



                                         20
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page21 of of
                                                            Page 21  106106




applied to plaintiffs seeking to preliminarily enjoin state and local units of

government in Central Rabbinical Congress, Metropolitan Taxicab Board of Trade,

Monserrate, Town of East Haven, Molloy, New York Urban League, Plaza Health Medical

Society, discussed above. None of those cases involved implementation of a policy

ʺdeveloped through presumptively reasoned democratic processesʺ and resulting

from ʺthe full play of the democratic process involving both the legislative and

executive branches,ʺ which were the elements present in Able, 44 F.3d at 131. Yet

in all eight cases, we applied the likelihood‐of‐success standard. Indeed, in

Monserrate we applied the more rigorous standard to a plaintiff seeking to

preliminarily enjoin action taken by just one body of a state legislature. We will

therefore apply the likelihood‐of‐success standard to Appellants’ motion for a

preliminary injunction in this case.

      Before leaving the issue of the applicable preliminary injunction standard,

we should reckon with the preliminary injunction standard formulated in 2008 by

the Supreme Court in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7,

20 (2008): “A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that



                                          21
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page22 of of
                                                            Page 22  106106




an injunction is in the public interest.” Id. at 20. This formulation incorporates both

the irreparable injury requirement and the likelihood‐of‐success requirement from

the more rigorous standard we have been using, includes from our less rigorous

serious‐questions standard a balance of equities (similar to hardships) that tips in

favor of the plaintiff (although not including the requirement of sufficiently

serious questions going to the merits to make them a fair ground for litigation nor

the requirement that the balance of hardships tips decidedly in the plaintiff’s favor),

and adds as a fourth requirement that the injunction is in the public interest.

      It is not clear whether the Supreme Court intended courts to require these

four components of the Winter standard in all preliminary injunction cases. Winter

concerned military operations affecting the national security, testing for

submarine detection, and two of the three cases cited to support the Winter

formulation also concerned national security issues, Munaf v. Geren, 553 U.S. 674

(2008) (transferring U.S. military prisoners in a foreign country to that country’s

government), and Weinberger v. Romero‐Barcelo, 456 U.S. 305 (1982) (training the

Navy’s bomber pilots). The third case, Amoco Production Co. v. Village of Gambell,




                                          22
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page23 of of
                                                             Page 23  106106




480 U.S. 531 (1987), concerned a matter unrelated to national security‒‒drilling for

oil and natural gas.23

       In any event, two years after the Supreme Court’s decision in Winter, our

Court explained why we did not believe that the Supreme Court had precluded

our use of the two preliminary injunction standards that we had used for five

decades. See Citigroup Global Markets, Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35–38 (2d Cir. 2010). However, Citigroup shed no light on which

of those standards was applicable to plaintiffs seeking to preliminarily enjoin

governmental action. That case involved a motion by a brokerage firm to

preliminarily enjoin a hedge fund from pursuing an arbitration. See id. at 32.




       23 Uncertainty as to use of the Winter formulation for all preliminary injunctions remained
after the Supreme Court’s decision the next year in Nken v. Holder, 556 U.S. 418 (2009). In language
similar to that used in Winter, the Court identified the four factors applicable to the grant of a stay
pending appeal––“(1) whether the stay applicant has made a strong showing that he is likely to
succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies.” Id. at 434 (quotation marks omitted). The Court
then stated that “[t]here is substantial overlap between these [four factors] and the factors
governing preliminary injunctions,” although the two are not “one and the same.” Id.
        In Winter, the first factor did not include the words “strong showing,” 555 U.S. at 20; the
second factor used the word “likely” to modify “suffer irreparable harm, id.; the third factor was
“the balance of equities tips in [the plaintiff’s] favor,” id.; and the fourth factor was that an
injunction “is in the public interest,” id. Unlike Winter, which had set out four factors that an
applicant for a preliminary injunction “must establish,” id., Nken said that the applicable legal
principles “have been distilled into consideration of four factors.” 556 U.S. at 434 (emphasis added).
                                                  23
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page24 of of
                                                            Page 24  106106




      Although we have concluded that the likelihood‐of‐success standard

applies in this case and have determined that Appellants have established

irreparable injury, a requirement common to both of our preliminary injunction

standards and the Supreme Court’s Winter formulation, we will proceed to

consider not only whether Appellants have met the governing likelihood‐of‐

success standard but also whether they have satisfied the other requirements in

one or more of these three standards: sufficiently serious questions going to the

merits of their claims to make them fair ground for litigation, a balance of

hardships tipping decidedly in their favor, and the public interest favoring an

injunction. We turn first to the merits of their statutory and constitutional claims

in order to determine what we regard as the critical issue: likelihood of success.

II. Likelihood of Success

      A. Statutory Claim––RFPA

      Appellants contend that the subpoenas are invalid for failure of the

Committees to comply with the Right to Financial Privacy Act (“RFPA” or “Act”),

12 U.S.C. §§ 3401‒3423. RFPA prohibits a financial institution’s disclosure of a

customer’s financial records to “any Government authority” except in accordance

with the Act’s procedural requirements. § 3403(a). The Committees acknowledge



                                         24
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page25 of of
                                                            Page 25  106106




noncompliance with those requirements, but contend that RFPA does not apply to

them because they are not a “Government authority” within the meaning of

section 3403(a). Because the Act defines “Government authority” to mean “any

agency or department of the United States, or any officer, employee, or agent

thereof,” § 3401(3), the precise statutory issue is whether Congress or one of its

committees is an “agency or department of the United States.”

      We begin with the plain meaning of “agency or department” at the time

RFPA was enacted in 1978. Appellants do not argue that “agency” could possibly

refer to Congress; the sole dispute is over the word “department.” Appellants

contend that “department” is used in RFPA to mean any of the three branches of

government. The Committees, on the other hand, contend that the word is used to

mean some component of the Executive Branch.

      Contemporary dictionaries support the Committees’ interpretation. See

Webster’s Third New International Dictionary (1971) (defining “department” as

“an administrative division or branch of a national or municipal government”)

(emphasis added); Black’s Law Dictionary (5th ed. 1979) (defining “department”

as “[o]ne of the major administrative divisions of the executive branch of the




                                        25
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page26 of of
                                                            Page 26  106106




government usually headed by an officer of cabinet rank; e.g., Department of

State”) (emphasis added).

      Moreover, other contextual clues in RFPA indicate that neither Congress nor

its committees are an “agency or department of the United States” within the

meaning of RFPA, and therefore Congress did not subject itself or its committees

to the Act. Section 3408 permits a “Government authority” to request financial

records “pursuant to a formal written request only if . . . the request is authorized

by regulations promulgated by the head of the agency or department.” § 3408(2).

Congress does not promulgate regulations, and its leadership and that of its

committees are not considered the “head” of an “agency or department.” The

Supreme Court has stated that “[t]he term ‘head of a Department’ means . . . the

Secretary in charge of a great division of the [E]xecutive [B]ranch of the

government, like the State, Treasury, and War, who is a member of the Cabinet.”

Burnap v. United States, 252 U.S. 512, 515 (1920); accord Freytag v. Commissioner of

Internal Revenue, 501 U.S. 868, 886 (1991).




                                          26
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page27 of of
                                                             Page 27  106106




       The several mechanisms for obtaining financial records all require that the

records sought are “relevant to a legitimate law enforcement inquiry,”24 § 3405(1)

(administrative summons or subpoena), § 3407(1) (judicial subpoena), § 3408(3)

(formal written request), but, as Appellants correctly point out and the

Committees agree, Congress cannot exercise “any of the powers of law

enforcement” because “those powers are assigned under our Constitution to the

Executive and the Judiciary,” Quinn v. United States, 349 U.S. 155, 161 (1955).

       RFPA directs the Office of Personnel Management (“OPM”) to determine

whether “disciplinary action is warranted against [an] agent or employee” of “any

agency or department” found to have willfully violated the Act. § 3417(b).

However, OPM is “the lead personnel agency for civilian employees in the

[E]xecutive [B]ranch.” United States Dep’t of Air Force v. Federal Labor Relations

Authority, 952 F.2d 446, 448 (D.C. Cir. 1991). It is highly unlikely that Congress

would have directed OPM to take disciplinary action against congressional staff.

       RFPA provides civil penalties, including punitive damages, for any “agency

or department” that violates the Act’s requirements. § 3417(a). It is also highly



       24RFPA defines “law enforcement inquiry” as “a lawful investigation or official
proceeding inquiring into a violation of, or failure to comply with, any criminal or civil statute or
any regulation, rule, or order issued pursuant thereto.” 12 U.S.C. § 3401(8).


                                                 27
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page28 of of
                                                             Page 28  106106




unlikely that Congress would have subjected itself to such penalties, especially in

the absence of a clear indication of an intent to do so.

       Although no one of these provisions alone conclusively establishes that

RFPA does not apply to Congress, in the aggregate they provide persuasive textual

support for that reading of the Act. This conclusion is strongly reinforced by the

Act’s legislative history. A draft bill submitted by the Departments of Justice and

the Treasury would have explicitly covered access to financial records by

Congress, and distinguished Congress from “any agency or department of the

United States.”25


       25 Electronic Funds Transfer & Financial Privacy: Hearings on S. 2096, S. 2293, & S. 1460 Before
the Subcomm. on Financial Institutions of the S. Comm. on Banking, Housing, & Urban Affairs, 95th
Cong. 397 (1978) (hereinafter “Hearings”).
        Hearings includes a draft bill, dated May 17, 1978, and referred to as “Title XI—Right to
Financial Privacy,” which is identified by a note stating, “This Draft represents the combined
views of the Departments of Justice and the Treasury, subject to further revision.” Hearings at 397
n.*. The definition section of that bill provides:
        “‘[G]overnment authority’ means the Congress of the United States, or any agency or
        department of the United States or of a State or political subdivision, or any officer,
        employee or agent of any of the foregoing.”
Hearings at 397 (emphasis added) (explaining definitional provision, § 1101(3)). This provision
not only explicitly made the bill applicable to Congress, but it also reflected the view of Justice
and the Treasury that “agency or department of the United States” did not include Congress.
        Hearings also contains a section‐by‐section analysis of the Justice‐Treasury draft bill
submitted on May 17, 1978. See Hearings at 365 & n.*. That analysis includes the following
explanation of the coverage of the draft bill:
        “The ‘government authorities’ whose actions are restricted by the bill include any
        agency or department of the United States or any State or political subdivision, or
        any of their officers, employees, or agents. The Congress is also covered, since it may
        use financial records in its investigations to which the same privacy rights should
        adhere.”
                                                  28
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page29 of of
                                                             Page 29  106106




       The rejection of this provision of the Justice‐Treasury proposal by omitting

Congress from the enacted definition of “government authority” is strong

evidence of a deliberate decision by Congress not to apply the Act to itself.

Although the failure of Congress to enact is often an unreliable indication of

congressional intent, see Brecht v. Abrahamson, 507 U.S. 619, 632 (1993) (“As a

general matter, we are reluctant to draw inferences from Congress’ failure to act.”)

(quotation marks omitted), the omission of pertinent language from a bill being

considered by Congress is far more probative of such intent, especially when the

omission is from a draft bill submitted by the Department of Justice, a principal

source of proposed legislation.




Hearings at 366 (emphasis added) (explaining definitional provision).
        As explained by then‐Deputy Attorney General Benjamin R. Civiletti, “[O]ur
proposal would extend these important procedures and privacy rights to cover
investigations by the Legislative as well as the Executive Branch.” Hearings at 189, 194.
        Hearings also includes an analysis prepared by the Congressional Research Service
of the Library of Congress, comparing what is called “Draft Proposed by Justice Dept.”
with S. 14 and S. 2096. Hearings at 161. That analysis points out that the scope of the Justice
Department draft protects financial records from unauthorized access “by Congress,
Federal or State agents and agencies,” whereas S. 14 and S. 2096 protect such records from
unauthorized access “by Federal agents or agencies.” Id.
        The draft Justice‐Treasury bill, along with its section‐by‐section analysis, are also
in the record of a hearing held by a House of Representatives subcommittee the following
week, where Civiletti gave similar testimony. See Right to Privacy Proposals of the Privacy
Protection Study Commission: Hearings on H.R. 10076 Before the Subcomm. on Government
Information & Individual Rights of the H. Comm. on Government Operations, 95th Cong. 256,
274 (1978).


                                                  29
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page30 of of
                                                            Page 30  106106




      Appellants present two arguments that Congress and its committees are

covered by RFPA’s definitional phrase “agency or department.” First, they point

out that in 1955 the Supreme Court ruled a false statement made by a former

member of Congress to the Disbursing Office of the House of Representatives was

a violation of 18 U.S.C. § 1001 because “department,” as used in section 1001, “was

meant to describe the executive, legislative and judicial branches of the

Government.” United States v. Bramblett, 348 U.S. 503, 509 (1955) (emphasis added).

      The Committees respond that an interpretation of “department” in section

1001 is not an authoritative basis for interpreting “department” in RFPA and that

the Supreme Court overruled Bramblett in Hubbard v. United States, 514 U.S. 695,

715 (1995), after characterizing its reading of “department” as “seriously flawed,”

id. at 702. To this latter point, Appellants point out that courts “assume that

Congress is aware of existing law when it passes legislation,” Miles v. Apex Marine

Corp., 498 U.S. 19, 32 (1990), and “was aware of . . . the judicial background against

which it was legislating,” DeKalb County Pension Fund v. Transocean Ltd., 817 F.3d

393, 409‒10 (2d Cir. 2016) (“DeKalb”) (brackets and quotation marks omitted), and

that the Congress that enacted RFPA in 1978 is assumed to be aware of Bramblett

and obviously did not legislate in light of Hubbard, decided in 1995.



                                         30
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page31 of of
                                                            Page 31  106106




      We acknowledge the assumption that Congress legislates with awareness of

“existing law,” Miles, 498 U.S. at 32, and the relevant “judicial background,”

DeKalb, 817 F.3d at 409. The validity of that assumption, however, depends in large

part on the context in which it is invoked. Miles applied the assumption

interpreting the damages provision of the Jones Act, 46 U.S.C. app. § 688. Noting

that the Jones Act incorporated the recovery provisions of the older Federal

Employers’ Liability Act (“FELA”), the Supreme Court was willing to assume that

Congress likely intended to adopt for the Jones Act the judicial gloss that the Court

had placed on the damages provision of FELA, limiting it to pecuniary loss. See

Miles, 498 U.S. at 32. “When Congress passed the Jones Act, the [Court’s] gloss on

FELA, and the hoary tradition behind it, were well established. Incorporating

FELA unaltered into the Jones Act, Congress must have intended to incorporate

the pecuniary limitation on damages as well.” Id.

      DeKalb applied the assumption more elaborately in determining which

statute of repose applied to a suit under section 14(a) of the Securities Exchange

Act of 1934, 15 U.S.C. § 78n(a). We had previously applied a three‐year limitations

period in Ceres Partners v. GEL Associates, 918 F.2d 349 (2d Cir. 1990). Thereafter,

Congress enacted the Sarbanes‐Oxley Act of 2002, extending to five years the



                                         31
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page32 of of
                                                             Page 32  106106




limitations period for some implied private causes of action, but not the sort of

action implied by section 14(a). See DeKalb, 817 F.3d at 398. We concluded:

       Congress must have known that, by extending only the statute of
       repose applicable to private rights of action that involve a claim of
       fraud, deceit, manipulation, or contrivance, the statutes of repose
       applicable to Section 14(a) would remain intact. And from this
       knowledge, we conclude that Congress affirmatively intended to
       preserve them. We therefore hold that the same three‐year statutes of
       repose that we applied to Section 14 in Ceres . . . still apply to Section
       14(a) today.

Id. at 409‒10 (quotation marks, brackets, and footnotes omitted).

       We encounter no circumstances comparable to Miles or DeKalb in the

pending appeal. Whatever force might be given to the assumption that Congress

enacted RFPA with awareness of Bramblett is thoroughly undermined by the clear

indicators to the contrary from the text and legislative history we have recounted.26

       The second argument of Appellants reminds us that in an earlier time, the

word “department” was famously used to refer to what is now called a “branch”

of the federal government. “It is emphatically the province and duty of the judicial

department to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177


       26 Even if Congress had Bramblett in mind, that decision based its interpretation of
“department” on the “development, scope and purpose of” the statute at issue in that case. 348
U.S. at 509. RFPA does not share any of the same historical development as section 1001, and
because the Court’s decision was not based on the text of that section, there is no reason to think
that Congress, when enacting RFPA, believed that Bramblett’s interpretation would extend to
other uses of the word “department.”
                                                32
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page33 of of
                                                             Page 33  106106




(1803) (Little, Brown & Co. 1855);27 see also James Madison, Speech in the First

Congress (June 17, 1789), in 5 The Writings of James Madison 395, 398 (Gaillard Hunt

ed., 1904) (referring to the “three great departments of Government”). Hubbard,

although not known to the Congress enacting RFPA, provides important guidance

for us when the Supreme Court states that “while we have occasionally spoken of

the three branches of our Government, including the Judiciary, as ‘departments,’”

Hubbard, 514 U.S. at 699 (brackets omitted) (citing Mississippi v. Johnson, 71 U.S. (4

Wall.) 475, 500 (1867)), “that locution is not an ordinary one. Far more common is

the use of ‘department’ to refer to a component of the Executive Branch,” id.

        Considering all of the parties’ arguments,28 we conclude that RFPA does not

apply to Congress.




        27 I include the publisher in citations to decisions in the nominative reports because of
slight variations among the versions of 19th century publishers. See Jon O. Newman, Citators
Beware: Stylistic Variations in Different Publishers’ Versions of Early Supreme Court Opinions, 26 J. Sup.
Ct. Hist. 1 (2001).
        28 Each side makes opposing arguments based on section 3412(d) of RFPA, which

provides: “Nothing in this chapter shall authorize the withholding of information by any officer
or employee of a supervisory agency [defined at section 3401(7)] from a duly authorized
committee or subcommittee of the Congress.” Appellants contend that “[i]f congressional
subpoenas were never intended to come within the statute’s scope, there would be no reason to
include this provision.” Br. for Appellants at 42. The Committees respond that this provision
concerns transfers of documents pursuant to section 3412(a), that it makes clear that the
requirements applicable when an agency or department obtains documents from a financial
institution also apply to transfers to another agency or department, and that “Congress
emphasized, however, that these transfer provisions—like RFPA’s other requirements—did not
apply to Congress.” Br. for Committees at 53.
                                                   33
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page34 of of
                                                             Page 34  106106




       B. Statutory Claim––26 U.S.C. § 6103

       The request for tax returns of named individuals and entities in the

Deutsche Bank Subpoenas encounters a possible statutory claim under 26 U.S.C.

§ 6103. See Deutsche Bank Subpoenas ¶ 1(vi)(e)(7), J. App’x 39. Because of that

request and because the parties had not said anything about tax returns in their

briefs, we asked the Banks at oral argument whether they had in their possession

tax returns within the coverage of the subpoenas. The Banks offered reasons why

they could not then respond to the question.

       On August 26, we ordered the Banks to inform the Court whether either one

has in its possession any tax returns of the individuals or entities named in

paragraph 1 of the subpoenas received from the Committees.29 On August 27,



         Each side also makes opposing arguments based on section 3413(j) of RFPA, which
provides: “This chapter shall not apply when financial records are sought by the Government
Accountability Office [‘GAO’] pursuant to an authorized proceeding, investigation, examination
or audit directed at a government authority.” Appellants contend that, because GAO is within
the Legislative Branch, “if . . . RFPA is limited to the [E]xecutive [B]ranch, then there was no need
to provide any exemption for the GAO.” Br. for Appellants at 43. The Committees respond that
this provision “differentiates GAO from ‘a government authority’ and thus supports the opposite
conclusion: GAO may obtain financial records in its proceedings or investigations that are
‘directed at a government authority.’” Br. for Committees at 53 n.24 (emphasis in original).
         We deem none of these arguments persuasive, especially in light of the textual and
legislative history support for our conclusion, explained above, that RFPA does not apply to
Congress.
         29 No. 19‒1540, Dkt. No. 156 (Aug. 26, 2019). On August 27, we entered an Order informing

the Banks that if they filed an unredacted letter under seal, a redacted version of the letter served
on the Committees should be served on Appellants and filed on the public docket. Id., Dkt. No.
157 (Aug. 27, 2019).
                                                 34
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page35 of of
                                                             Page 35  106106




Deutsche Bank submitted a redacted letter stating that it has in its possession some

tax returns responsive to the subpoenas, with the names of the taxpayers

redacted,30 and submitted under seal an unredacted letter identifying the

taxpayers.31 On the same day, Capital One submitted a letter stating that it did not

possess any tax returns responsive to the subpoena it received.32

       Deutsche Bank’s filing of an unredacted letter under seal precipitated

motions by various news organizations for leave to intervene and to seek

unsealing of the unredacted letter.33 On Sept. 18, we ordered the parties to respond

to those motions.34 On Sept. 27, the parties filed their responses.35 On Oct. 4, the

Media Coalition filed a reply memorandum.36 On Oct. 10, we granted the motions

to intervene and denied the motions to unseal. See Trump v. Deutsche Bank, No. 19‒

1540, 2019 WL 5075948 (2d Cir. Oct. 10, 2019).

       Also at oral argument, we asked the Committees whether their subpoenas

were in compliance with 26 U.S.C. § 6103(f), which imposes some limits on



       30
           Id., Dkt. No. 161 (Aug. 27, 2019).
       31  See Letter from Raphael A. Prober, counsel for Deutsche Bank, to Clerk of Court, Second
Circuit Court of Appeals, No. 19‒1540, Dkt. No. 160 (Aug. 27, 2019).
        32 See Letter from James A. Murphy, counsel for Capital One, to Clerk of Court, Second

Circuit Court of Appeals, No. 19‒1540, Dkt. No. 165 (Aug. 27, 2019).
        33 No. 19‒1540, Dkt. Nos. 168 (Sept. 11, 2019), 181 (Sept. 18, 2019).

        34
           Id., Dkt. No. 180 (Sept. 18, 2019).
        35
           Id., Dkt. Nos. 184, 186, 188, 190 (Sept. 27, 2019).
        36
           Id., Dkt. No. 193 (Oct. 4, 2019).
                                               35
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page36 of of
                                                             Page 36  106106




disclosure of tax returns. The Committees partially responded and offered to

submit a fuller explanation by letter. On August 27, the Committees submitted a

letter stating that the application of section 6103 depends on how the Banks

obtained the returns.37 On August 29, Appellants submitted a letter stating, among

other things, that the Committees have no authority to request the tax returns.38

       Section 6103(a) of the Internal Revenue Code provides: “(a) General rule.—

Returns and return information shall be confidential . . . .” Sections 6103(c)‒(o)

provide several exceptions to the general requirement of confidentiality.

Subsection 6103(f)(3) makes a specific exception for committees of Congress. It

provides:

             “(3) Other committees.—Pursuant to an action by, and upon
       written request by the chairman of, a committee of the Senate or the
       House of Representatives (other than a committee specified in
       paragraph (1)) specially authorized to inspect any return or return
       information by a resolution of the Senate or the House of
       Representatives . . . the Secretary shall furnish such committee, or a
       duly authorized and designated subcommittee thereof, sitting in
       closed executive session, with any return or return information which
       such resolution authorizes the committee or subcommittee to inspect.
       Any resolution described in this paragraph shall specify the purpose
       for which the return or return information is to be furnished and that



       37 See Letter from Douglas N. Letter, General Counsel, U.S. House of Representatives, to
Clerk of Court, Second Circuit Court of Appeals, No. 19‒1540, Dkt. No. 158 (Aug. 27, 2019).
       38 See Letter from Patrick Strawbridge, counsel for President Donald J. Trump, to Clerk of

Court, Second Circuit Court of Appeals, No. 19‒1540, Dkt. No. 166 (Aug. 29, 2019).
                                               36
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page37 of of
                                                             Page 37  106106




       such information cannot reasonably be obtained from any other
       source.”

26 U.S.C. § 6103(f)(3).39

       Thus, Congress has protected the confidentiality of income tax returns,

subject to several exceptions, and specified how such returns may be obtained by

a committee of Congress.

       Appellants contend that disclosure is prohibited (or, as they phrase it, that

the Committees “have no jurisdiction to request tax returns”40) because the

requirements of the subsection have not been met. They point out that the House

has not passed a resolution specifically authorizing the Committees to inspect tax

returns, specifying the purpose for which the returns are sought, or specifying that

the information cannot reasonably be obtained from other sources. They also

suggest that we need not resolve the issue now, but should leave it for resolution

on remand.

       Because the Deutsche Bank Subpoenas require production of tax returns

and the motion for a preliminary injunction to prohibit compliance has been


       39  The committees specified in paragraph (1) of section 6103(f) are the House Committee
on Ways and Means, the Senate Committee on Finance, and the Joint Committee on Taxation.
§ 6103(f)(1). The Code defines “Secretary” as “the Secretary of the Treasury or his delegate.”
§ 7701(a)(11)(B).
        40 See Letter from Patrick Strawbridge, counsel for President Donald J. Trump, to Clerk of

Court, Second Circuit Court of Appeals at 2, No. 19‒1540, Dkt. No. 166 (Aug. 29, 2019).
                                               37
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page38 of of
                                                             Page 38  106106




denied by the District Court, the absence of a ruling on production of the returns

risks their disclosure to the Committees. We therefore believe that some ruling

must be made.

       The Committees do not dispute that they have not met the requirements of

section 6103(f), but they contend that the provision does not apply to any tax

returns in the possession of Deutsche Bank unless the bank obtained them from

the IRS.

       The text of section 6103 does not unambiguously resolve the dispute. In

addition to citing the requirements of section 6103(f), Appellants rely on section

6103(a). It states that tax returns “shall be confidential,” and that “except as

authorized by [the Internal Revenue Code]” no person within three specified

categories “shall disclose any return . . . obtained by him . . . in connection with his

service” within any of the three categories. These include employees of the United

States, employees of a state or various local agencies, and those who obtained

access to a return pursuant to various subsections of section 6103(a). § 6103(a)(1)‒

(3).

       If the introductory clause of section 6103(a) is a blanket protection of the

confidentiality of tax returns, then it prohibits disclosure of the returns in the



                                          38
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page39 of of
                                                            Page 39  106106




possession of Deutsche Bank. But if that clause is to be read in conjunction with

the rest of section 6103(a), then the clause means only that the returns are protected

from disclosure by anyone within the three categories, and it does not prohibit

disclosure in the pending appeal because Deutsche Bank is not within any of those

categories. Arguably limiting the coverage of section 6103(a) is section 6103(b). It

defines “return” “[f]or purposes of this section” as a return “which is filed with

the Secretary.” § 6103(b)(1). That provision could mean either the document or

digital file in the possession of the Secretary (including the IRS), which Deutsche

Bank does not have, or a copy of a paper or digitized return that has been

submitted to the Secretary, which Deutsche Bank does have.

      Another provision of section 6103 also creates ambiguity as to its meaning.

Section 6103(f) states that a congressional committee may obtain a tax return “from

the Secretary” pursuant to a House resolution meeting specified requirements, as

set forth above. This provision could mean either that the only way a committee

may obtain a tax return is to seek it from the Secretary and comply with the

requirements of section 6103(f), or it could mean that those requirements apply

only when a committee seeks a return from the Secretary and do not apply when

a committee seeks a return from anyone else, such as Deutsche Bank.



                                         39
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page40 of of
                                                            Page 40  106106




       Case law on these possible interpretations has evoked various rulings and

statements. The Seventh Circuit has ruled that the introductory clause of section

6103(a) is not a blanket protection of confidentiality, but protects only against

disclosure by those described in subsections 6103(a)(1)‒(3). Hrubec v. National

Railroad Passenger Corp., 49 F.3d 1269 (7th Cir. 1995). “The ban on disclosure

appears in the last, dangling, unnumbered portion of § 6103(a), not in the

introductory phrase, and the ban is linked to the scope of identified subsections.”

Id. at 1270–71. Hrubec found no violation of section 6103 by Amtrak employees

who obtained copies of other employees’ tax returns from the IRS, but not as a

result of a request covered by any of the categories identified in section 6103(a).41

The Ninth Circuit has also given a narrow interpretation to section 6103. In

Stokwitz v. United States, 831 F.2d 893 (9th Cir. 1987), it ruled that “Section 6103

establishes a comprehensive scheme for controlling the release by the IRS of

information received from taxpayers to discrete identified parties.” Id. at 895

(emphasis in original); accord Lomont v. O’Neill, 285 F.3d 9, 14‒15 (D.C. Cir. 2002);

Baskin v. United States, 135 F.3d 338, 342 (5th Cir. 1998); Ryan v. United States, 74

F.3d 1161, 1163 (11th Cir. 1996). Stokwitz found no violation of section 6103 where


       41 The returns had been obtained by someone’s forgery of an application for them. See
Hrubec v. National Railroad Passenger Corp., 778 F. Supp. 1431, 1433 (N.D. Ill. 1991).
                                            40
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page41 of of
                                                            Page 41  106106




employees of the United States Navy seized from a taxpayer’s files copies of tax

returns, even though the employees were covered by subsection 6103(a)(1). The

Court relied on the definition of “tax return” in section 6103(b), see id. at 895–96

(“[T]he statutory definitions of ‘return’ and ‘return information’ to which the

entire statute relates, confine the statute’s coverage to information that is passed

through the IRS.”), and noted that implementing “Treasury regulations . . . are

exclusively concerned with disclosure by the IRS,” id. at 896 (citing Treas. Regs.

§§ 301.6103(a)‐1 to (p)(7)‐1 (1986)).

      Other courts have expressed different views. In National Treasury Employees

Union v. Federal Labor Relations Authority, 791 F.2d 183 (D.C. Cir. 1986), the D.C.

Circuit referred to section 6103(a) as a “general rule that ‘returns and return

information shall be confidential.’” Id. at 183 (brackets omitted) (quoting

§ 6103(a)). The Court’s main point, however, was that the disclosure, which had

been made by IRS employees, had not been made in compliance with subsection

6103(l)(4)(A), and even that point, as well as the “general rule” statement, were

dicta because the Court’s holding was that the employees should not have been

disciplined.




                                         41
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page42 of of
                                                            Page 42  106106




      A district court in our Circuit has stated that a board licensing plumbers

violated section 6103 by making disclosure of a license applicant’s tax forms a

condition of obtaining a license. See Russell v. Board of Plumbing Examiners, 74 F.

Supp. 2d 339 (S.D.N.Y. 1999) (“The Board being unable to get the copies directly

from the Treasury should not be permitted to do so indirectly by coercion . . . .”),

aff’d, 1 F. App’x 38 (2d Cir. 2001). The District Court’s view, however, was at most

an alternate holding on an issue that the Court acknowledged had not been

briefed, see id. at 348, and our affirmance in a non‐precedential summary order

made no reference to the issue, which had not been asserted as a ground for

review, see Br. & Reply Br. for Appellants, Russell v. Board of Plumbing Examiners, 1

F. App’x 38 (2d Cir. 2001) (No. 99‐9532).

      We agree with the Seventh Circuit that section 6103(a) limits its prohibition

against disclosure of tax returns to returns requested from the three categories of

persons identified in subsections 6103(a)(1)–(3). There remains the possibility,

however, that subsection 6103(f)(3), applicable to requests for tax returns by

congressional committees other than those concerned explicitly with taxes,

provides the exclusive means for such committees to obtain returns. The text of

subsection 6103(f)(3) refers to committee requests “to the Secretary.” We agree



                                         42
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page43 of of
                                                            Page 43  106106




with the Ninth Circuit that the plain language of the provision reflects Congress’s

purpose in enacting section 6103, which “was to curtail loose disclosure practices

by the IRS.” Stokwitz, 831 F.2d at 894. Because there is no claim by Appellants that

Deutsche Bank obtained from the IRS any returns requested by the Committees,

neither subsection 6103(f)(3), nor section 6103 as a whole, precludes their

production to the Committees.

       Appellants also contend that production of tax returns is prohibited by the

RFPA and the Gramm‐Leach‐Bliley Act, Pub. L. No. 106‐102, 113 Stat. 1338 (1999).

As we have ruled, however, RFPA does not apply to Congress. Gramm‐Leach‐

Bliley is also no bar to production of tax returns because it explicitly permits

disclosure of personal information “to comply with a . . . subpoena . . . by Federal

. . . authorities.” 15 U.S.C. § 6802(e)(8).

       With respect to tax returns, the oral argument of this appeal precipitated

further procedural developments, detailed in Trump v. Deutsche Bank, No. 19‒1540,

2019 WL 5075948 (2d Cir. Oct. 10, 2019) (order granting news organizations’

motions to intervene and denying their motions to unseal). Ultimately, Deutsche




                                              43
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page44 of of
                                                             Page 44  106106




Bank informed us in an August 27, 2019, letter42 that it had two tax returns within

the coverage of the Committees’ subpoenas and submitted the names of the two

taxpayers under seal.

       If any tax returns in the possession of Deutsche Bank were those of the Lead

Plaintiff, we would have to consider whether their production to the Committees

might encounter the objection that it would distract the Chief Executive in the

performance of official duties. That issue need not be resolved, however, because

Deutsche Bank informed us, in its response to the motions of news organizations

to unseal Deutsche Bank’s letter of August 27, that the only tax returns in its

possession within the coverage of the subpoenas are not those of the Lead Plaintiff.

       Disclosure of tax returns in the possession of Deutsche Bank in response to

the Committees’ subpoenas will not violate section 6103, and the fact that, when

requested by news organizations, we did not unseal the names of the taxpayers

whose returns are in the possession of Deutsche Bank is not a reason to exclude

those returns from Deutsche Bank’s compliance with the subpoenas.




       42See Letter from Letter from Raphael A. Prober to Clerk of Court, Second Circuit Court
of Appeals, No. 19‒1540, Dkt. No. 161 (redacted version) (Aug. 27, 2019); id., Dkt. No. 165
(unredacted version filed under seal) (Aug. 27, 2019).


                                             44
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page45 of of
                                                            Page 45  106106




      C. Constitutional Claim

      Appellants’ constitutional claim does not assert any constitutionally based

privilege that might protect their financial records from production by the Banks

to the Committees, such as the privileges secured in the Bill of Rights. See Watkins,

354 U.S. at 198 (recognizing “the restraints of the Bill of Rights upon congressional

investigations”). Instead, Appellants contend that the Constitution places limits

on the power of Congress to investigate, that the Committees’ subpoenas to the

Banks exceed those limits, and that they have a right to prevent disclosure of

documents in response to subpoenas beyond Congress’s power of investigation.

      The subpoenas are surely broad in scope. Illustrating the scope, Appellants

specifically call our attention to the following requests in the Committees’

subpoenas to Deutsche Bank for the following:

            “any document related to account applications, opening
      documents, KYC [know your customer], due diligence, and closing
      documents”;
            “any monthly or other periodic account statement”;
            “any document related to any domestic or international
      transfer of funds in the amount of $10,000 or more”;
            “any summary or analysis of domestic or international account
      deposits, withdrawals, and transfers”;
            “any document related to monitoring for, identifying, or
      evaluating possible suspicious activity”;




                                         45
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page46 of of
                                                             Page 46  106106




              “any document related to any investment, bond offering, line
       of credit, loan, mortgage, syndication, credit or loan restructuring, or
       any other credit arrangement.”

Deutsche Bank Subpoenas ¶¶ 1(i)‒(vi), J. App’x 37‒38.

       The documents sought are those of the Lead Plaintiff and his three oldest

children, and “members of their immediate family,” defined to include child,

daughter‐in‐law, and son‐in‐law, among others, and a number of entities affiliated

with the Lead Plaintiff and the Trump Organization. Id. at 37 ¶ 1, 47 ¶ 5. The

documents concern financial transactions of the named individuals and their

affiliated entities. The time frame for which most of the documents are sought is

July 19, 2016, to the present for the Capital One subpoena and January 1, 2010, to

the present for the Deutsche Bank subpoenas, but there is no time limit for two

categories of documents sought by all three subpoenas. See id. at 37, intro., 52,

intro. These categories include documents related to account openings, the names

of those with interests in identified accounts, and financial ties between the named

individuals and entities and any foreign individual, entity, or government. See id.

at 37 ¶ 1(i), 41‒42 ¶ 6(i), 52 ¶¶ 1(i), (ii).

       Constitutional investigative authority of Congress. An important line of

Supreme Court decisions, usually tracing back to McGrain v. Daugherty, 273 U.S.



                                                46
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page47 of of
                                                             Page 47  106106




135 (1927), has recognized a broad power of Congress and its committees to obtain

information in aid of its legislative authority under Article I of the Constitution.

See Eastland v. United States Servicemen’s Fund, 421 U.S. 491, 504 (1975); Barenblatt,

360 U.S. at 111; Watkins, 354 U.S. at 187; Quinn, 349 U.S. at 160; Sinclair v. United

States, 279 U.S. 263, 297 (1929), overruled on other grounds by United States v. Gaudin,

515 U.S. 506, 519 (1995). “[T]he power of inquiry—with process to enforce it—is an

essential and appropriate auxiliary to the legislative function.” McGrain, 273 U.S.

at 174. “The scope of the power of inquiry, in short, is as penetrating and far‐

reaching as the potential power to enact and appropriate under the Constitution.”

Barenblatt, 360 U.S. at 111. “[T]he power to investigate is inherent in the power to

make laws because ‘a legislative body cannot legislate wisely or effectively in the

absence of information respecting the conditions which the legislation is intended

to affect or change.’” Eastland, 421 U.S. at 504 (brackets omitted) (quoting McGrain,

273 U.S. at 175). “The power of the Congress to conduct investigations . . .

encompasses inquiries concerning the administration of existing laws as well as

proposed or possibly needed statutes.” Watkins, 354 U.S. at 187.43



       43Courts have recognized an additional, though less clearly delineated, source of
Congress’s investigative authority, namely, Congress’s “informing function.” The Supreme
Court has explained that although Congress cannot “expose for the sake of exposure,” it has the
power “to inquire into and publicize corruption, maladministration or inefficiency in agencies of
                                               47
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page48 of of
                                                             Page 48  106106




        As the Committees recognize, however, Congress’s constitutional power to

investigate is not unlimited. The Supreme Court has identified several limitations.

One concerns intrusion into the authority of the other branches of the government.

In Kilbourn v. Thompson, 103 U.S. 168 (1880), which the Supreme Court has

identified as the first case in which the Court considered a challenge to “the use of

compulsory process as a legislative device,” Watkins, 354 U.S. at 193, the Court

ruled that Congress’s power to compel testimony was unconstitutionally used

because the House of Representatives had “assumed a power which could only be

properly exercised by another branch of the government,” in that case, the Judicial

Branch, Kilbourn, 103 U.S. at 192.44

        In Quinn, the Supreme Court identified other limits. The power to

investigate “must not be confused with any of the powers of law enforcement.”




the Government” in order to inform the public “concerning the workings of its government.”
Watkins, 354 U.S. at 200 & n.33; see Rumely, 345 U.S. at 43 (“‘It is the proper duty of a representative
body to look diligently into every affair of government and to talk much about what it sees. . . .
The informing function of Congress should be preferred even to its legislative function.’”)
(quoting Woodrow Wilson, Congressional Government: A Study in American Politics 303 (1913)). We
need not consider this potential source of investigative authority because we conclude that the
Committees issued the subpoenas to advance valid legislative purposes.
       44 Kilbourn had been imprisoned by the sergeant‐at‐arms of the House of Representatives

for contempt by refusing to respond to a House committee’s inquiries concerning matters that
were then pending in a federal bankruptcy court. As the Supreme Court later explained in
McGrain, the bankruptcy was a matter “in respect to which no valid legislation could be had”
because the case was “still pending in the bankruptcy court” and “the United States and other
creditors were free to press their claims in that proceeding.” 273 U.S. at 171.
                                                  48
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page49 of of
                                                            Page 49  106106




349 U.S. at 161. “Nor does it extend to an area in which Congress is forbidden to

legislate.” Id. “Still further limitations on the power to investigate are found in the

specific individual guarantees of the Bill of Rights . . . .” Id. And, most pertinent to

the pending appeal, the power to investigate “cannot be used to inquire into

private affairs unrelated to a valid legislative purpose.” Id.

      The principal argument of Appellants is that compliance with the

Committees’ subpoenas should be preliminarily enjoined because the subpoenas

seek information concerning their private affairs. Unquestionably, disclosure of

the financial records sought by the Committees will subject Appellants’ private

business affairs to the Committees’ scrutiny. However, inquiry into private affairs

is not always beyond the investigative power of Congress. In Quinn, the Court was

careful to state that the power to investigate “cannot be used to inquire into private

affairs unrelated to a valid legislative purpose.” Id. (emphasis added). In Barenblatt,

the Court stated a similar qualification: “Congress may not constitutionally

require an individual to disclose . . . private affairs except in relation to [a valid

legislative] purpose.” 360 U.S. at 127.

      So, although the Court had made clear before Barenblatt that there is “no

congressional power to expose for the sake of exposure,” Watkins, 354 U.S. at 200,



                                          49
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page50 of of
                                                             Page 50  106106




it has also stated that inquiry into private affairs is permitted as long as the inquiry

is related “to a valid legislative purpose,” Quinn, 349 U.S. at 161; see Barenblatt, 360

U.S. at 127. This potential tension between a permissible legislative purpose and

an impermissible inquiry for the sake of exposure requires consideration of the

role of motive and purpose in assessing the validity of a congressional inquiry.

       The Supreme Court has spoken clearly as to motive with respect to a

congressional       inquiry.     Referring      to     congressional      committee        members

questioning a witness, the Court said, “[T]heir motives alone would not vitiate an

investigation which had been instituted by a House of Congress if that assembly’s

legislative purpose is being served.” Watkins, 354 U.S. at 200 (emphasis added).45




       45 Watkins cites, 354 U.S. at 200 n.34, among other cases, Eisler v. United States, 170 F.2d 273
(D.C. Cir. 1948), in which the D.C. Circuit stated, “[D]efense counsel sought to introduce evidence
to show that the Committee’s real purpose in summoning appellant was to harass and punish
him for his political beliefs and that the Committee acted for ulterior motives not within the scope
of its or Congress’ powers. The lower court properly refused to admit such evidence, on the
ground that the court had no authority to scrutinize the motives of Congress or one of its
committees.” Id. at 278–79 (quotation marks and ellipsis omitted).
        In Tenney v. Brandhove, 341 U.S. 367 (1951), the Supreme Court provided this caution to
courts asked to consider legislators’ motives: “In times of political passion, dishonest or vindictive
motives are readily attributed to legislative conduct and as readily believed. Courts are not the
place for such controversies. Self‐discipline and the voters must be the ultimate reliance for
discouraging or correcting such abuses. The courts should not go beyond the narrow confines of
determining that a committee’s inquiry may fairly be deemed within its province.” Id. at 378
(footnote omitted).


                                                  50
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page51 of of
                                                             Page 51  106106




       More than 50 years ago, the Supreme Court candidly recognized the

difficulty a court faces in considering how a legislative purpose is to be assessed

when a privacy interest is asserted to prevent a legislative inquiry:

              “Accommodation of the congressional need for particular
       information with the individual and personal interest in privacy is an
       arduous and delicate task for any court. We do not underestimate the
       difficulties that would attend such an undertaking.”

Id. at 198.

       Requirement of identifying legislative purpose. The first task for courts

undertaking this “accommodation” is identification of the legislative purpose to

which a congressional investigation is asserted to be related.

       “It is manifest that despite the adverse effects which follow upon
       compelled disclosure of private matters, not all such inquiries are
       barred. Kilbourn v. Thompson teaches that such an investigation into
       individual affairs is invalid if unrelated to any legislative purpose.”

Id. Watkins provided further guidance as to how that inquiry as to legislative

purpose should at least begin:

              “An essential premise in this situation is that the House or
       Senate shall have instructed the committee members on what they are
       to do with the power delegated to them. It is the responsibility of the
       Congress, in the first instance, to insure that compulsory process is
       used only in furtherance of a legislative purpose. That requires that
       the instructions to an investigating committee spell out that group’s
       jurisdiction and purpose with sufficient particularity. Those



                                         51
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page52 of of
                                                             Page 52  106106




       instructions are embodied in the authorizing resolution. That
       document is the committee’s charter.”

Id. at 201.

       It is not clear whether this passage can be satisfied only by the instruction

that the House gives to a committee pursuant to a House rule defining a standing

committee’s continuing jurisdiction, or whether a specific “authorizing

resolution” is required for a committee to undertake an investigation on a

particular subject within its jurisdiction. During an argument on July 12 of this

year in the Court of Appeals for the District of Columbia Circuit in Trump v. Mazars

USA, LLP, 940 F.3d 710 (D.C. Cir.), reh’g en banc denied, 941 F.3d 1180 (D.C. Cir.),

mandate stayed, No. 19A545, 2019 WL 6328115 (U.S. Nov. 25, 2019) (“Trump v.

Mazars”), a challenge to a subpoena issued by the House Committee on Oversight

and Reform,46 the Mazars appellants, many of whom are Appellants here,

contended that a clear statement from the House authorizing a standing



       46  The subpoena challenged in Mazars seeks four categories of documents somewhat
different from those sought by the subpoenas challenged on this appeal, and seeks the documents
for purposes significantly different from the Committees’ purposes, as we point out infra. The
categories are: various financial statements and reports compiled by Mazars USA, LLP,
engagement agreements for preparation of such statements and reports, supporting documents
used in the preparation of such statements and reports, and memoranda, notes, and
communication related to the compilation and auditing of such statements and reports. See Decl.
of William S. Consovoy, Ex. A at 3, Trump v. Committee on Oversight and Reform of the United States
House of Representatives, 380 F. Supp. 3d 76 (D.D.C. 2019) (No. 19‐cv‐01136 (APM)), ECF No. 9‐2,
aff’d, Trump v. Mazars USA, LLP, 940 F.3d 710 (D.C. Cir. 2019).
                                                52
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page53 of of
                                                            Page 53  106106




committee to investigate not just a particular subject but the particular subpoena

being challenged was required, at least where the subpoena seeks papers of the

President. See Oral Arg. at 8:35, 1:32:15, 2:03:15, Trump v. Mazars USA, LLP, No. 19‐

5142 (D.C. Cir. July 12, 2019).47

      Apparently responding to that contention, the House of Representatives on

July 24 adopted a resolution that includes the following language:

             “Resolved, That the House of Representatives ratifies and
      affirms all current and future investigations, as well as all subpoenas
      previously issued or to be issued in the future, by any standing or
      permanent select committee of the House, pursuant to its jurisdiction
      as established by the Constitution of the United States and rules X and
      XI of the Rules of the House of Representatives, concerning or issued
      directly or indirectly to—
                    (1) the President in his personal or official capacity;
                    (2) his immediate family, business entities, or
      organizations;
                    ...
                    (9) any third party seeking information involving,
      referring, or related to any individual or entity described in
      paragraphs (1) through (7).”

H.R. Res. 507, 116th Cong. (2019); see H.R. Res. 509, 116th Cong. § 3 (2019) (“House

Resolution 507 is hereby adopted.”).48 On July 26, the Committees informed us of


      47   Appellants have not made that “clear statement” argument in their briefs in this case.
      48   H.R. Res. 507 disclaims the need for its adoption, stating:

           “Whereas the validity of some of [the pending] investigations and subpoenas
              [relating to the President] has been incorrectly challenged in Federal court
              on the grounds that the investigations and subpoenas were not authorized
                                                 53
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page54 of of
                                                             Page 54  106106




this resolution.49

       On July 31, counsel for the Mazars appellants made two related arguments

to the D.C. Circuit rejecting the significance of Resolution 507.50 First, he read the

passage from Watkins, quoted above, to mean that only the House Rules initially

outlining a committee’s jurisdiction can provide a valid source of authority for a

legislative investigation. Second, he contended that two decisions, United States v.

Rumely, 345 U.S. 41 (1953), and Shelton v. United States, 327 F.2d 601 (D.C. Cir. 1963),

establish that Resolution 507 came “too late.” On August 1, counsel for Appellants

in our appeal made the same arguments to our Court.51




           by the full House and lacked a ‘clear statement’ of intent to include the
           President, which the President’s personal attorneys have argued in Federal
           court is necessary before the committees may seek information related to the
           President; and
         “Whereas while these arguments are plainly incorrect as a matter of law, it is
           nevertheless in the interest of the institution of the House of Representatives
           to avoid any doubt on this matter and to unequivocally reject these
           challenges presented in ongoing or future litigation.”

H.R. Res. 507.
       49 See Letter from Douglas N. Letter, General Counsel, U.S. House of Representatives, to

Clerk of Court, Second Circuit Court of Appeals, No. 19‒1540, Dkt. No. 106 (July 26, 2019).
       50 See Letter from William S. Consovoy, counsel for President Donald J. Trump, to Mark

Langer, Clerk of Court, D.C. Circuit Court of Appeals, Trump v. Mazars USA, LLP, No. 19‒5142,
Doc. No. 1799866 (D.C. Cir. July 31, 2019).
       51 See Letter from Patrick Strawbridge, counsel for President Donald J. Trump, to Clerk of

Court, Second Circuit Court of Appeals, No. 19‒1540, Dkt. No. 112 (Aug. 1, 2019).
       On August 6, the United States filed in the Mazars appeal an amicus curiae brief, making
additional arguments concerning the alleged deficiency of Resolution 507. We need not set forth
those arguments because on August 19 the United States filed an amicus curiae brief in the
                                               54
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page55 of of
                                                            Page 55  106106




      Although we agree that there must be sufficient evidence of legislative

authorization and purposes to enable meaningful judicial review, Appellants’

arguments that seek to limit evidence we may consider are not persuasive.

Although Watkins examined the authorizing resolutions of the committee whose

authority to compel answers to its inquiry was being challenged, see 354 U.S. at

201–02 & nn. 35–36, the Supreme Court’s opinion reveals that these resolutions are

not the only sources to be considered in determining whether a committee’s

investigation has been validly authorized. As the Court noted, “There are several

sources that can outline the ‘question under inquiry.’” Id. at 209. Among these, the

Court mentioned “the remarks of the [committee] chairman or members of the

committee, or even the nature of the proceedings themselves.” Id. Indeed, the

Court considered the opening statement of the chairman of the committee before

whom the defendant in a criminal contempt proceeding had refused to answer, see

id. at 209–10, although finding the statement impermissibly vague, see id. at 210;

see also Shelton v. United States, 404 F.2d 1292, 1297 (D.C. Cir. 1968) (statements of

committee members relevant to identification of purposes of congressional

investigations).



pending appeal, making additional arguments concerning Resolution 507 as it relates to the
subpoenas in the pending litigation. We consider those arguments infra.
                                           55
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page56 of of
                                                            Page 56  106106




      Rumely does not confine the search for authorization of a valid legislative

purpose to a committee’s jurisdictional resolution. The Court concluded that the

witness’s “duty to answer must be judged as of the time of his refusal.” Rumely,

345 U.S. at 48. Because we regard the time of the Banks’ compliance with the

subpoenas challenged in this case as the equivalent of the time of the witness’s

refusal in Rumely, that decision is no bar to examining legislative materials existing

before such compliance.

      Furthermore, the Court’s point in Rumely was that the scope of the

resolution authorizing the committee’s investigation could not “be enlarged by

subsequent action of Congress.” 345 U.S. at 48. In the pending case, the issue with

respect to House Resolution 507 is whether this Court, in ascertaining House

authorization of the Committees’ investigations, can consider evidence that comes

after the issuance of the subpoenas. Including House Resolution 507 in our

consideration results in no unfairness to the Banks, which have not refused to

produce the information requested. Moreover, House Resolution 507 does not

suffer from the same “infirmity of post litem motam, self‐serving declarations” that

tainted the post hoc debate in Rumely, 345 U.S. at 48, because the resolution does

not purport to alter either the interpretation of the Committees’ jurisdiction or the



                                         56
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page57 of of
                                                            Page 57  106106




stated purposes of the Committees’ investigations that existed at the time the

subpoenas were issued. Rather, the resolution was passed to eliminate any doubt

regarding the support of the House for the Committees’ investigations.

       The D.C. Circuit’s decision in Shelton states that the time a contempt witness

is entitled to know the purpose of a challenged legislative inquiry is “before the

subpoena issued.” 327 F.2d at 607. Preliminarily, we note that this assertion is

dictum; the holding is that the committee’s subpoena was invalid because of

procedural irregularity in its issuance.52 See id. More important, that dictum

conflicts with what the Supreme Court said in Watkins. The Court there made clear

that to satisfy the due process objection arising from a contempt imposed for

refusing to answer a committee’s question insufficiently shown to be related to a

valid legislative purpose, the purpose could be identified as late as immediately

before the witness was required to answer. “Unless the subject matter has been

made to appear with undisputable clarity, it is the duty of the investigative body,

upon objection of the witness on grounds of pertinency, to state for the record the




      52   The D.C. Circuit explained that the relevant Senate resolution “imposes on the
Subcommittee itself” the “function of calling witnesses,” and that “the whole function of
determining who the witnesses would be was de facto delegated to the Subcommittee counsel.”
Shelton, 327 F.2d at 606.
                                            57
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page58 of of
                                                            Page 58  106106




subject under inquiry at that time and the manner in which the propounded

questions are pertinent thereto.” Watkins, 354 U.S. at 214–15.

      We therefore do not confine our search for the Committees’ purposes to the

House Rules alone, nor do we exclude Resolution 507 from our inquiry.

      Identifying the Committees’ legislative purpose. We next consider the

“legislative purpose” to which the Committees assert their investigations are

“related” and “the weight to be ascribed to[] the interest of the Congress in

demanding disclosures” in order to determine whether “a public need” for such

investigation “overbalances any private rights affected.” Id. at 198.

      Our consideration begins with the Constitution, which assigns to each house

of Congress authority to “determine the Rules of its Proceedings.” U.S. Const. art.

I, § 5, cl. 2. In 2019, Congress adopted the Rules of the House of Representatives.

See H.R. Res. 6, 116th Cong. (2019); Rules of the House of Representatives, 116th

Cong. (prepared by Karen L. Haas, Clerk of the House of Representatives, Jan. 11,

2019) (hereinafter “H. Rules”). House Rule X establishes the standing committees

of the House, including the Financial Services Committee and the Permanent

Select Committee on Intelligence. See H. Rules X(2)(h), X(11). Rule X assigns to the

Financial Services Committee jurisdiction over bills concerning, among other



                                         58
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page59 of of
                                                            Page 59  106106




things, banks and banking, international finance, and money and credit, see H.

Rule X (1)(h)(1), (h)(5), (h)(7), and assigns to the Intelligence Committee

jurisdiction over bills concerning, among other things, the Nation’s intelligence

agencies and their intelligence and intelligence‐related activities, see H. Rule

X(11)(b)(1)(A), (B).

      Rule X also assigns to all of the standing committees “general oversight

responsibilities . . . to assist the House in its analysis, appraisal, and evaluation of

(A) the application, administration, execution, and effectiveness of Federal laws;

and (B) conditions and circumstances that may indicate the necessity or

desirability of enacting new or additional legislation.” H. Rule X(2)(a)(1). In

addition, Rule X assigns to the Intelligence Committee “[s]pecial oversight

functions” to “review and study on a continuing basis laws, programs, and

activities of the intelligence community.” H. Rule X(3)(m).

      House Rule XI provides: “Each committee may conduct at any time such

investigations and studies as it considers necessary or appropriate in the exercise

of its responsibilities under [R]ule X.” H. Rule XI(1)(b)(1). Rule XI also provides:

      “For the purpose of carrying out any of its functions and duties under
      this rule and [R]ule X . . . a committee or subcommittee is authorized
      . . . to require, by subpoena . . . the production of such . . . records . . .
      as it considers necessary.”

                                           59
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page60 of of
                                                             Page 60  106106




H. Rule XI(2)(m)(1)(B).

       On March 13, 2019, the House of Representatives adopted a resolution

stating, among other things, that the House “supports efforts to close loopholes

that allow corruption, terrorism, and money laundering to infiltrate our country’s

financial system.” H.R. Res. 206, 116th Cong. (Mar. 13, 2019).

       On April 12, 2019, the House Committee on Oversight and Reform issued a

report summarizing the subjects that several committees planned to investigate

during the 116th Congress. See H.R. Rep. No. 116‐40 (2019). Because the date of

this report is one day after issuance of the subpoenas challenged in this case, we

note that the text of the report makes clear that the plans submitted by the

committees had been received prior to the date the report was issued.53

       The plan submitted by the Financial Services Committee includes as its

purposes: “examining financial regulators’ supervision of the banking, thrift and

credit union industries for safety and soundness and compliance with laws and




       53The report explains that under House Rule X, the Oversight Committee “is to review
the various plans and, in consultation with the Speaker, the Majority Leader, and the Minority
Leader, report to the House the oversight plans along with any recommendations that the House
leadership and the Committee may have to ensure effective coordination. Pursuant to this rule,
the Committee on Oversight and Reform has reviewed and consulted with House leadership
about the oversight plans of the standing House committees for the 116th Congress.” H.R. Rep.
No. 116‐40 at 2.
                                             60
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page61 of of
                                                            Page 61  106106




regulations,” id. at 78; “the implementation, effectiveness, and enforcement of anti‐

money laundering/counter‐financing of terrorism laws and regulations,” id. at 84

(abbreviation omitted); and “the risks of money laundering and terrorist financing

in the real estate market,” id. at 85.

      The Chair of the Financial Services Committee, Representative Maxine

Waters, has identified a principal purpose of that committee’s investigation. “The

movement of illicit funds throughout the global financial system raises numerous

questions regarding the actors who are involved in these money laundering

schemes and where the money is going.” 165 Cong. Rec. H2697, H2698 (daily ed.

Mar. 13, 2019) (statement of Rep. Waters in support of H.R. Res. 206). Linking the

Committee’s inquiries to Appellants, she explained that her concerns are

“precisely why the Financial Services Committee is investigating the questionable

financing provided to President Trump and [t]he Trump Organization by banks

like Deutsche Bank to finance its real estate properties.” Id. In her statement, Rep.

Waters noted that Deutsche Bank was fined for its role in a $10 billion money‐

laundering scheme, 165 Cong. Rec. at H2698, and the Committees note in their

brief, Br. for Intervenors at 11, that Capital One agreed to pay a fine of $100 million

for failing to correct deficiencies in its Bank Secrecy Act and anti‐money‐



                                          61
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page62 of of
                                                             Page 62  106106




laundering programs, see Capital One, N.A., Enforcement Action No. 2018‐080, 2018

WL 5384428, at *1‒2 (O.C.C. Oct. 23, 2018).

       The Financial Services Committee has held hearings on these matters,54 and

considered bills to combat financial crimes, such as money laundering.55

       The Chair of the Intelligence Committee has identified several purposes of

that committee’s investigation. The committee is investigating “[t]he scope and

scale of the Russian government’s operations to influence the U.S. political

process”; “[t]he extent of any links and/or coordination between the Russian

government, or related foreign actors, and individuals associated with Donald

Trump’s campaign, transition, administration, or business interests, in furtherance

of the Russian government’s interests”; “[w]hether any foreign actor has sought to

compromise or holds leverage, financial or otherwise, over Donald Trump, his

family, his business, or his associates”; and “[w]hether President Trump, his




       54  Implementation of FinCEN’s Customer Due Diligence Rule—Regulator Perspective: Hearing
Before the Subcomm. on Terrorism & Illicit Finance of the H. Comm. on Financial Services, 115th Cong.
(2018); Examining the BSA/AML Regulatory Compliance Regime: Hearing Before the Subcomm. on
Financial Institutions & Consumer Credit of the H. Comm. on Financial Services, 115th Cong. (2017).
        55 See Corporate Transparency Act of 2019, H.R. 2513, 116th Cong. (bill to reform corporate

beneficial ownership disclosures and increase transparency); COUNTER Act of 2019, H.R. 2514,
116th Cong. (bill to strengthen the Bank Secrecy Act and anti‐money‐laundering laws); Vladimir
Putin Transparency Act, H.R. 1404, 116th Cong. (as passed by House, Mar. 12, 2019) (bill to
require Executive Branch agencies to submit assessment to Congress regarding financial holdings
of Russian President Vladimir Putin and top Kremlin‐connected oligarchs).
                                                 62
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page63 of of
                                                             Page 63  106106




family, or his associates are or were at any time at heightened risk of, or vulnerable

to, foreign exploitation, inducement, manipulation, pressure, or coercion.” Press

Release, House Permanent Select Committee on Intelligence, Chairman Schiff

Statement on House Intelligence Committee Investigation (Feb. 6, 2019).56

       Linking these investigations to Appellants, the Committees cite public

reports indicating that Deutsche Bank has extended loans to the Lead Plaintiff

totaling more than $2 billion57 and that his 2017 financial disclosure report showed

a liability of at least $130 million to Deutsche Bank.58 At oral argument, counsel for

the Committees represented, without contradiction by Appellants, that Deutsche

Bank is the only bank willing to lend to the Lead Plaintiff. See Oral Arg. Tr. at p.

36, ll. 5‒18.

       On this appeal, the Committees contend that the Intelligence Committee’s

investigations “will inform numerous legislative proposals to protect the U.S.




       56 https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=447.
       57 David Enrich, Deutsche Bank and Trump: $2 Billion in Loans and a Wary Board, N.Y. Times,
Mar.     18,      2019,     https://www.nytimes.com/2019/03/18/business/deutsche‐bank‐donald‐
trump/html.
       58 Donald J. Trump, President, Executive Branch Personnel Public Financial Disclosure

Report for 2017 (Office of Government Ethics Form 278e) at 45 (May 15, 2018).
                                               63
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page64 of of
                                                             Page 64  106106




political process from the threat of foreign influence and strengthen national

security.” Br. for Committees at 18.59

       All of the foregoing fully identifies “the interest[s] of the Congress in

demanding disclosures,” as Watkins requires. 354 U.S. at 198. The Committees’

interests concern national security and the integrity of elections, and, more

specifically,    enforcement        of    anti‐money‐laundering/counter‐financing                of

terrorism laws, terrorist financing, the movement of illicit funds through the global

financial system including the real estate market, the scope of the Russian

government’s operations to influence the U.S. political process, and whether the

Lead Plaintiff was vulnerable to foreign exploitation. Watkins also requires that a

legislative inquiry must in fact be related to a legislative purpose.60 See id. The

Committees have fully satisfied the requirements of Watkins.



       59  The Committees cite as examples the following bills: Duty to Report Act, H.R. 2424,
116th Cong. (2019) (bill to require campaign officials to notify law enforcement if offered
assistance by foreign nationals and to report all meetings with foreign agents); KREMLIN Act,
H.R. 1617, 116th Cong. (as passed by House, Mar. 12, 2019) (bill to require Director of National
Intelligence to submit to Congress intelligence assessments of Russian intentions relating to
North Atlantic Treaty Organization and Western allies); Strengthening Elections Through
Intelligence Act, H.R. 1474, 116th Cong. (2019) (bill to require an intelligence threat assessment
prior to every federal general election); For the People Act of 2019, H.R. 1, 116th Cong. (as passed
by House, Mar. 8, 2019) (bill to improve election security and oversight and provide for national
strategy and enforcement to combat foreign interference).
        60 The Court had previously said in Quinn that the power to investigate “cannot be used

to inquire into private affairs unrelated to a valid legislative purpose.” 349 U.S. at 161 (emphasis
added).
                                                64
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page65 of of
                                                             Page 65  106106




       We conclude our consideration of the Committees’ identification of valid

legislative purposes by noting the significantly different purposes that were

identified by the House Committee on Oversight and Reform in the Trump v.

Mazars case in the District of Columbia,61 to which we previously alluded.62 The

four subject matters being investigated by that committee, set out in the margin,63

all explicitly concerned whether the President was in compliance with legal




       61
           After the D.C. Circuit’s decision in Mazars, Appellants and the Committees sent letters
to this Court, reporting and commenting on that decision. See Letter from Patrick Strawbridge,
counsel for President Donald J. Trump, to Clerk of Court, Second Circuit Court of Appeals, No.
19‒1540, Dkt. No. 202 (Oct. 14, 2019); Letter from Douglas N. Letter, General Counsel, U.S. House
of Representatives, to Clerk of Court, Second Circuit Court of Appeals, No. 19‒1540, Dkt. No. 201
(Oct. 11, 2019). In view of the D.C. Circuit’s ruling affirming the denial of an injunction to prohibit
compliance with the subpoena there challenged, Appellants’ letter stating that “the Mazars
majority agreed that the subpoenas here are unconstitutional” presses the limits of advocacy. The
Committees’ letter states, “This Court should join the D.C. Circuit in upholding the validity of
the subpoenas at issue here.”
        62 See footnote 46, p. 52.

        63 As stated by Chairman Cummings:




       “The Committee has full authority to investigate [1] whether the President
       may have engaged in illegal conduct before and during his tenure in office,
       [2] to determine whether he has undisclosed conflicts of interest that may
       impair his ability to make impartial policy decisions, [3] to assess whether
       he is complying with the Emoluments Clauses of the Constitution, and [4]
       to review whether he has accurately reported his finances to the Office of
       Government Ethics and other federal entities. The Committee’s interest in
       these matters informs its review of multiple laws and legislative proposals
       under our jurisdiction, and to suggest otherwise is both inaccurate and
       contrary to the core mission of the Committee to serve as an independent
       check on the Executive Branch.”

Memorandum from Elijah E. Cummings, Chairman, House Comm. on Oversight & Reform, to
Members of the Comm. on Oversight & Reform 4 (Apr. 12, 2019).
                                                  65
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page66 of of
                                                             Page 66  106106




requirements. Nevertheless, Judge Tatel’s opinion for the Mazars majority

concluded that the Oversight Committee, in issuing the challenged subpoena,

“was engaged in a ‘legitimate legislative investigation,’ rather than an

impermissible law‐enforcement inquiry.” Mazars, 940 F.3d at 732 (quoting

Hutcheson v. United States, 369 U.S. 599, 618 (1962)) (citation omitted). On the other

hand, Judge Rao’s dissent contended that because the Oversight Committee was

investigating whether the President violated various laws, its “investigations may

be pursued exclusively through impeachment.”64 Id. at 751.

       In the pending appeal, the Committees are not investigating whether the

Lead Plaintiff has violated any law. To the extent that the Committees are looking

into unlawful activity such as money laundering, their focus is not on any alleged

misconduct of the Lead Plaintiff (they have made no allegation of his misconduct);

instead, it is on the existence of such activity in the banking industry, the adequacy

of regulation by relevant agencies, and the need for legislation.

       Whether legislative purpose “overbalances” private rights. The Supreme Court

can be understood in Watkins to have set out a second requirement for courts

considering challenges to legislative inquiries.



        We note that neither the principal nor the reply brief of Appellants mentions the word
       64

“impeachment.”
                                             66
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page67 of of
                                                            Page 67  106106




      “The critical element is the existence of, and the weight to be ascribed
      to, the interest of the Congress in demanding disclosures from an
      unwilling witness. We cannot simply assume, however, that every
      congressional investigation is justified by a public need that overbalances
      any private rights affected. To do so would be to abdicate the
      responsibility placed by the Constitution upon the judiciary to insure
      that the Congress does not unjustifiably encroach upon an
      individual’s right to privacy . . . .”

354 U.S. at 198–99 (emphasis added).

      When the Court said that it “cannot simply assume, however, that every

congressional investigation is justified by a public need that overbalances any

private rights affected,” id. at 198, the inference is available that courts are to

determine whether the importance of the legislative interest outweighs an

individual’s privacy interests.

      Three considerations diminish the force of this possible inference. First, we

should be hesitant to conclude that the Supreme Court, always sensitive to

separation‐of‐powers concerns, would want courts to make this sort of balancing

determination, the outcome of which might impede the Legislative Branch in

pursuing its valid legislative purposes. Second, the Court might simply have

meant that courts should not “assume” the existence of a legislative purpose, but

that the judicial task is at an end once courts find in congressional materials

sufficient identification of the valid legislative purposes that Congress or a

                                          67
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page68 of of
                                                             Page 68  106106




committee is pursuing. Third, the Court later cautioned that “courts should not go

beyond the narrow confines of determining that a committee’s inquiry may fairly

be deemed within its province.” Eastland, 421 U.S. at 506 (quotation marks

omitted). On the other hand, it is not likely that the Court would have described

such a minimalist approach as “an arduous and delicate task.” Watkins, 354 U.S. at

198.

       Encountering this uncertainty as to the task that Watkins has required courts

to undertake, we will assume, for the argument, that we should make at least some

inquiry as to whether the “public need” to investigate for the valid legislative

purposes we have identified “overbalances any private rights affected.” That

balancing is similar to the comparison of hardships we make in Part IV, one of the

factors relevant to two of the preliminary injunction standards.

       We conclude that, even if Watkins requires balancing after valid legislative

purposes have been identified, the interests of Congress in pursuing the

investigations for which the challenged subpoenas were issued substantially

“overbalance” the privacy interests invaded by disclosure of financial documents,

including the non‐official documents of the Lead Plaintiff. “[T]he weight to be

ascribed to” the public need for the investigations the Committees are pursuing is



                                         68
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page69 of of
                                                            Page 69  106106




of the highest order. The legislative purposes of the investigations concern

national security and the integrity of elections, as detailed above. By contrast, the

privacy interests concern private financial documents related to businesses,

possibly enhanced by the risk that disclosure might distract the President in the

performance of his official duties.

      Whether the subpoenas seek information related to legislative purposes. The

remaining issue is whether the information sought by the subpoenas is sufficiently

related to the identified legislative purposes supporting the Committees’

investigations, or whether the subpoenas are overbroad, as Appellants contend.

Their challenge proceeds along three lines: (1) a procedural objection concerning

the District Court, (2) several general substantive objections to the entire scope of

the subpoenas, and (3) a more focused substantive objection to several specific

categories of information sought by the subpoenas.

      Procedural objection‒‒District Court’s not requiring negotiation. Appellants

contend that the District Court erred procedurally by not “send[ing] the parties

back to the negotiating table” to attempt to narrow the scope of the subpoenas. Br.

for Appellants at 29. Judge Livingston favors that disposition. Part. Diss. Op. at 11,

56. Indeed, that is an additional point of her partial dissent, which takes no



                                         69
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page70 of of
                                                            Page 70  106106




position on the merits of any of Appellants’ claims, deferring decision until such

negotiation occurs. Judge Livingston also favors a total remand for further

development of the record.

      Appellants cite two instances where courts have had at least partial success

in encouraging such negotiation. See AT&T II, 567 F.2d at 124–25; Bean LLC v. John

Doe Bank, 291 F. Supp. 3d 34, 39–40 (D.D.C. 2018). Both cases arose in significantly

different circumstances, and neither one requires a total remand here. The AT&T

litigation involved what the D.C. Circuit characterized as “a portentous clash

between the [E]xecutive and [L]egislative [B]ranches,” AT&T I, 551 F.2d at 385. In

the pending appeal, as we have noted, the Lead Plaintiff is suing only in his

individual capacity, not as President, and no official documents are sought. The

only Executive Branch interest implicated is the possible distraction of the

President in the performance of his duties, which we consider at pages 90‒91.

Furthermore, AT&T I concerned national security wiretaps, Executive Branch

official documents of obvious sensitivity. Finally, the D.C. Circuit’s advice in

AT&T I was offered after the parties had already “negotiated extensively and came

close to agreement.” Id. at 394. The Court simply urged the parties to continue the

process they had successfully begun and “requested” the parties “to attempt to



                                         70
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page71 of of
                                                             Page 71  106106




negotiate a settlement,” id. at 395, because the “precise details of the [earlier]

negotiations . . . demonstrate[d] the proximity of the parties to a workable

compromise,” id. at 386. The Bean litigation concerned a subpoena challenged as

violative of the First Amendment. See 291 F. Supp. 3d at 37.

       To the extent that the request for judicial assistance in narrowing the scope

of the subpoenas is analogous to the role of district court judges managing pretrial

discovery, they have broad discretion to determine the extent to which they should

intervene, see, e.g., In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003), and Judge Ramos

did not exceed such discretion in this case by leaving any negotiation in the hands

of experienced counsel prior to his ruling. In favoring a total remand, Judge

Livingston does not consider our limited standard of review of the District Court’s

decision not to require the parties to negotiate, nor does she suggest that the

District Court’s discretion was exceeded. Moreover, Appellants have not

identified a single category of documents sought or even a single document within

a category that they might be willing to have the Banks produce if a negotiation

had been required. Finally, we note the likely futility of ordering a total remand

for negotiation, as Judge Livingston prefers,65 in view of the fact that the White


       65Judge Livingston reports that at oral argument the Committees “affirmed a willingness
to negotiate on an expedited basis, if requested by this Court.” Part. Diss. Op. at 11. The colloquy
                                                71
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page72 of of
                                                             Page 72  106106




House has prohibited members of the Administration from even appearing in

response to congressional subpoenas and has informed Congress that “President

Trump and his Administration cannot participate” in congressional inquiries.66

       Judge Livingston suggests that a total remand would be useful to afford the

parties an opportunity for further development of the record. However,

Appellants have given no indication of what additional materials they would seek

to add to the record, and the existing record fully suffices for disposition of this

appeal.



to which Judge Livingston refers arose in response to a hypothetical inquiry from the Court as to
whether certain sensitive documents such as a check for medical services should be excluded
from disclosure. Counsel for the Committees responded that as to any documents “that have
nothing to do with Mr. Trump and his family and these other businesses, his various businesses,
have nothing to do with their real financial activities, we will direct Deutsche Bank not to produce
those.” Oral Arg. Tr. at p. 41, ll. 11‒15. When the Court inquired further about the Committees’
position if the Court were to insist on exclusion of such documents, counsel for the Committees
responded, “[I]f this Court orders ‘these subpoenas are enforceable but’ ‒‒ and drew this
exception, consistent with the hypothetical your Honor has raised, we would have no problem
with that.” Id. at p. 41, ll. 22‒25. Obviously, the Committees’ willingness to comply with an order
from this Court concerning exclusion of sensitive documents like a check for payment of medical
expenses does not affirm the Committees’ willingness to engage in negotiation. Later, the
Committees said that “[i]f this court thinks there should be negotiation, . . . make it really, really
fast,” id at p. 46, ll. 8‒10, and added, “Mr. Trump and the various other people have given no
indication whatsoever that they actually would be willing to negotiate over ― in any way that is
serious.” Id. at p. 46, ll. 17‒19. Again, there is no expression of a willingness to negotiate.
         In any event, the limited remand we order provides an opportunity for exemption from
disclosure of more documents than even those we have labeled “sensitive.”
         66 See Letter from Pat A. Cippolone, Counsel to the President, the Speaker of the House of

Representatives,        and      three    House       committee     chairmen      (Oct.    8,   2019),
https://www.nytimes.com/interactive/2019/10/08/us/politics/white‐house‐letter‐impeachment.
html. One recipient of this letter, Congressman Adam Schiff, is the chairman of one of the
committees that issued subpoenas in this litigation.
                                                 72
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page73 of of
                                                             Page 73  106106




       A total remand would simply further delay production of documents in

response to subpoenas that were issued seven months ago and would run directly

counter to the Supreme Court’s instruction that motions to enjoin a congressional

subpoena should “be given the most expeditious treatment by district courts

because one branch of Government is being asked to halt the functions of a

coordinate branch.” Eastland, 421 U.S. at 511 n.17.

       General substantive objections to scope of subpoenas. One broad substantive

challenge to the scope of the subpoenas is that they focus on the Lead Plaintiff.67

This point is made in support of the broader argument that the subpoenas were

issued with the expectation that some of the documents sought would embarrass



       67  In the District Court, the Committees stated, “Because of his prominence, much is
already known about Mr. Trump, his family, and his business, and this public record establishes
that they serve as a useful case study for the broader problems being examined by the
Committee.” Opposition of Intervenors to Plaintiffs’ Motion for a Preliminary Injunction at 16,
Dist. Ct. Dkt. No. 51 (May 10, 2019). Appellants repeatedly point to the phrase “case study” to
argue that the Committees are not only focusing on the Lead Plaintiff but also doing so for law
enforcement purposes. Br. for Appellants at 5, 11, 15, 31, 33, 50. However, as long as valid
legislative purposes are duly authorized and being pursued by use of the challenged subpoenas,
the fact that relevant information obtained also serves as a useful “case study” does not detract
from the lawfulness of the subpoenas. Furthermore, congressional examination of whether
regulatory agencies are properly monitoring a bank’s practices does not convert an inquiry into
impermissible law enforcement, and neither committee has made any allegation that the Lead
Plaintiff or any of the Appellants has violated the law.
        Moreover, when a borrower can obtain loans from only one bank, that bank has already
lent the borrower $130 million, and that bank has been fined in connection with a $10 billion
money laundering scheme, that situation is appropriate for a case study of such circumstances by
a congressional committee authorized to monitor how well banking regulators are discharging
their responsibilities and whether new legislation is needed.
                                               73
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page74 of of
                                                             Page 74  106106




the President, rather than advance a legitimate legislative purpose. One answer to

the complaint about targeting the Lead Plaintiff and his family is that the

Committees have represented that the three subpoenas at issue in this litigation

are among a group of subpoenas “to seven other financial institutions, the majority

of which do not request documents specific to” the Lead Plaintiff. Br. for

Committees at 9.68 In fact, the Deutsche Bank Subpoenas themselves seek

documents from entities not related to Appellants. See Deutsche Bank Subpoenas

¶¶ 2‒6, J. App’x 40‒42. Another answer to the targeting objection is the significant

relationship between Deutsche Bank and the Lead Plaintiff. The Committees have

relied on information (not disputed by Appellants) indicating that when no other

bank would extend credit to the Lead Plaintiff, Deutsche Bank loaned him or his

affiliated entities at least $130 million dollars. That unusual circumstance

adequately supports requests for information to determine whether proper

banking procedures have been followed.



       68
          Replying to this assertion by the Committees, the amicus brief of the United States says,
“The bare fact that a ‘majority’ of other subpoenas may not be confined to the President’s
information hardly suggests that the present subpoenas are part of a general inquiry into reforms
of the financial system, in which the President and his family have been caught up merely by
chance . . . .” Br. for Amicus United States at 21 (emphases in original). The Committees make no
claim that the subpoenas seek financial records of the Lead Plaintiff, his family, and his business
entities “by chance.” As we have recounted, the Committees have explicitly set out the
circumstances that make the financial records of the Lead Plaintiff and affiliated persons and
business entities appropriate subjects for legislative inquiry.
                                                74
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page75 of of
                                                            Page 75  106106




          To whatever extent the targeting objection is really a claim that part of the

motive of some members of the Committees for issuing the three subpoenas was

to embarrass the Lead Plaintiff, the Supreme Court has made it clear that in

determining the lawfulness of a congressional inquiry, courts “do not look to the

motives alleged to have prompted it.” Eastland, 421 U.S. at 508. The Court had

earlier said, “So long as Congress acts in pursuance of its constitutional power, the

Judiciary lacks authority to intervene on the basis of the motives which spurred

the exercise of that power.” Barenblatt, 360 U.S. at 132 (citations omitted).

          In this respect, the guiding principle is the same as that applicable when an

arrest supported by probable cause is ruled valid despite the arresting officer’s

motive to retaliate against a suspect for exercising a First Amendment right. See

Nieves v. Bartlett, 139 S. Ct. 1715, 1725 (2019); see also Hartman v. Moore, 547 U.S. 250,

265‒66 (2006) (absence of probable cause required for valid claim of initiating

prosecution to retaliate against a defendant for exercising a First Amendment

right).

          But Appellants disclaim any objection based on inquiry into motive. “No

aspect of this inquiry involves a search for Congress’s hidden ‘motives.’” Br. for

Appellants at 26. Their point is that various statements of some members of



                                            75
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page76 of of
                                                             Page 76  106106




Congress reveal that the purpose of the investigations is to embarrass the President,

not merely that such embarrassment was the motive for the investigations. In this

context (as in some others69), the distinction between motive, i.e., the reason for

acting, and purpose, i.e., the result sought, becomes somewhat blurred. We do not

doubt that some members of the Committees, even as they pursued investigations

for valid legislative purposes, hoped that the results of their inquiries would

embarrass the President.70 But as long as the valid legislative purposes that the

Committees have identified are being pursued and are not artificial pretexts for

ill‐motivated maneuvers, the Committees have not exceeded their constitutional

authority. The Supreme Court has stated that there is a “presumption” that the

stated legislative purposes are the “real object” of the Committees’ investigation.

McGrain, 273 U.S. at 178. We need not rely on that presumption where we have


       69  See, e.g., Mobile v. Bolden, 446 U.S. 55, 62 (1980) (“Our decisions, moreover, have made
clear that action by a State that is racially neutral on its face violates the Fifteenth Amendment
only if motivated by a discriminatory purpose.”); see generally Andrew Verstein, The Jurisprudence
of Mixed Motives, 127 Yale L.J. 1106 (2018).
        70 The Complaint in this case alleges the following remarks of some members of Congress.

Rep. Waters, Chair of the Financial Services Committee, said, “I have the gavel—and subpoena
power—and I am not afraid to use it.” Complaint ¶ 37. Another member of Congress “stated that
the new House majority would be ‘brutal’ for President Trump” and that “[w]e’re going to have
to build an air traffic control tower to keep track of all the subpoenas flying from here to the White
House.” Id. Others “were busy preparing a ‘subpoena cannon’ to fire at President Trump.” Id.
Others, “according to news outlets that interviewed party leaders,” issued statements that “meant
that they were going to spend the next two years launching a ‘fusillade’ of subpoenas in order to
‘drown Trump with investigations,’ ‘turn Trump’s life upside down,’ and ‘make Trump’s life a
living hell.’” Id. ¶ 36.
                                                 76
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page77 of of
                                                            Page 77  106106




evidence that valid legislative purposes are being pursued and “the purpose[s]

asserted [are] supported by references to specific problems which in the past have

been or which in the future could be the subjects of appropriate legislation.”

Shelton, 404 F.2d at 1297.

      Appellants object to the extensive time frame covered by the subpoenas,

especially the absence of any time limitations on requests relating to account

applications and the identity of those holding interests in accounts. Appellants

also object to disclosure of financial records in the names of family members,

including the Lead Plaintiff’s grandchildren. However, such information,

including documents dating back to when accounts were opened, is reasonably

related to an investigation about money laundering.

      Appellants contend that the subpoenas exceed any valid legislative purpose

because, in their view, the subpoenas are intended to discover evidence of crimes,

thereby indicating that the Committees are pursuing a law enforcement objective,

which is beyond the power of Congress. See Quinn, 349 U.S. at 161. But, as

Appellants themselves recognize, “a permissible legislative investigation does not

become impermissible because it might reveal evidence of a crime.” Br. for

Appellants at 22. Any investigation into the effectiveness of the relevant agencies’



                                         77
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page78 of of
                                                            Page 78  106106




existing efforts to combat money laundering or the need for new legislation to

render such efforts more effective can be expected to discover evidence of crimes,

and such discovery would not detract from the legitimacy of the legislative

purpose in undertaking the investigation. The Supreme Court long ago rejected

Appellants’ argument: “Nor do we think it a valid objection to the investigation

that it might possibly disclose crime or wrongdoing on [an executive branch

official’s] part.” McGrain, 273 U.S. at 179‒80. See Sinclair, 279 U.S. at 295 (“[T]he

authority of [Congress], directly or through its committees, to require pertinent

disclosures in aid of its own constitutional power is not abridged because the

information sought to be elicited may also be of use in [criminal prosecutions].”).

      Appellants fault Judge Ramos, who, they contend, “asserted that Congress

has an independent ‘informing function’ that allows it to . . . ‘publicize corruption

. . . in agencies of the Government,’ even absent a connection to ‘contemplated

legislation in the form of a bill or statute.’” Br. for Appellants at 23 (quoting District

Court opinion, J. App’x 127). Although the phrases quoted from the Court’s

opinion are accurate, the brief’s addition of the words “independent” and “absent

a connection” is a mischaracterization of what Judge Ramos said. He was not

asserting an independent informing function or investigative power absent a



                                           78
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page79 of of
                                                             Page 79  106106




connection to a legislative purpose. He was careful to state that Congress’s

legislative authority “includes a more general informing function.” J. App’x 127

(emphasis added). This reflected the Supreme Court’s statement in Hutchinson v.

Proxmire, 443 U.S. 111, 132‒33 (1979), that “congressional efforts to inform itself

through committee hearings are part of the legislative function.”71

       However, some of the Court’s statements in Watkins create uncertainty as to

whether, and in what circumstances, an informing function permits public

disclosure of information obtained as part of a valid legislative inquiry. On the one

hand, the Court said, “We have no doubt that there is no congressional power to

expose for the sake of exposure.” 354 U.S. at 200. On the other hand, the Court also

said, “The public is, of course, entitled to be informed concerning the workings of

its government.”72 Id. And, in cautioning that the public’s right to be informed

about its government “cannot be inflated into a general power to expose,” id., the

Court added in the same sentence, “where the predominant result can only be an



       71  To whatever extent Judge Ramos might be understood as treating the informing
function as an additional source of Congress’s power, he did not rely on that source of authority,
mentioning it only as part of a general overview of Congress’s powers.
        72 In Hutchinson, the Supreme Court arguably contradicted this statement when it said,

“[T]he transmittal of . . . information by individual Members in order to inform the public [about
their activities in Congress] is not a part of the legislative function or the deliberations that make
up the legislative process.” 443 U.S. at 133. However, the Court’s next sentence makes the limited
context clear: “As a result, transmittal of such information by press releases and newsletters is
not protected by the Speech or Debate Clause.” Id.
                                                 79
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page80 of of
                                                            Page 80  106106




invasion of the private rights of individuals,” id. (emphases added). The Court also

noted that it was “not concerned with the power of the Congress to inquire into

and publicize corruption, maladministration or inefficiency in agencies of the

Government.” Id. at 200 n.33. These latter statements make clear that Congress can

obtain information in an investigation as long as the information is collected in

furtherance of valid legislative purposes. In the pending appeal, the high

significance of the valid legislative purposes demonstrates that the “predominant

purpose” of the Committees’ inquiries cannot be said to be “only” to invade

private rights.

      Specific substantive objections to scope of subpoenas. We next consider

Appellants’ specific challenges to the scope of the subpoenas. Of the three

subpoenas, the two identical subpoenas to Deutsche Bank have the broadest scope.

These subpoenas fill six single‐spaced pages describing eight categories of

documents, subdivided into 52 paragraphs, many of which request several types

of items. If such extensive document requests were made during discovery in

ordinary civil litigation, an initial response would likely be that the requests are

too burdensome. In this case, however, the Banks have made no claim that

compiling the requested documents imposes an excessive burden on them. It is



                                         80
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page81 of of
                                                            Page 81  106106




Appellants whose privacy is claimed to be unlawfully impaired by the Banks’

compliance with the subpoenas who challenge the breadth of the requests. To

consider that challenge we examine the subpoenas in detail.

      We note that of the eight categories of documents sought by the two

Deutsche Bank Subpoenas, only categories 1, 7, and 8 request documents

belonging to, or likely to reveal information concerning, Appellants or entities they

control or in which they are alleged to have interests. The Committees confirmed

this fact during oral argument, without dispute from Appellants. The first

category of documents includes, with respect to the individuals (including

members of their immediate families) and entities named: documents reflecting

applications to open accounts, due diligence, and related items, ¶ 1(i); account

statements, ¶ 1(ii); transfers of amounts in excess of $10,000, ¶ 1(iii); summaries or

analyses of account activity including the destination of checks (without limitation

as to amount), ¶ 1(iv); suspicious activity, ¶ 1(v); investment, mortgage, and credit

arrangements and related items, ¶ 1(vi), including appraisals of assets, ¶ 1(vi)(d),

and financial information provided by borrowers, ¶ 1(vi)(e), such as tax returns, ¶

1(vi)(e)(7), and bankruptcy records, ¶ 1(vi)(e)(8); information supplied pursuant

to §§ 314(a) or 314(b) of the PATRIOT Act, Pub. L. No. 107‐56, ¶ 1(vii); records



                                         81
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page82 of of
                                                            Page 82  106106




generated by named bank employees, ¶ 1(viii); documents not kept in customary

record‐keeping systems related to the named individuals and entities, ¶ 1(ix); and

matters discussed with Deutsche Bank’s boards, ¶ 1(x).

      The seventh category covers documents reflecting periodic reviews of the

identified individuals and entities. ¶ 7. The eighth category covers any

communications by named employees of the Banks concerning the identified

individuals and entities. ¶ 8. Many of the paragraphs in categories 1, 7, and 8 seek

documents “including, but not limited to, those involving any foreign individual,

entity, or government” or similar language. E.g., ¶ 1(vi), ¶ 1(vi)(k).

      The subpoena from the Financial Services Committee to Capital One is less

extensive, filling one and one‐half single‐spaced pages describing one category of

documents, subdivided into fifteen paragraphs, two of which request several

items. This category includes, with respect to accounts held by the entities named

and their principals, directors, etc.: documents related to applications to open

accounts and due diligence, ¶ 1(i); documents identifying those with interests in

the accounts, ¶ 1(ii); documents identifying any account manager, ¶ 1(iii); monthly

statements and cancelled checks in excess of $5,000, ¶ 1(iv); summaries or analyses

of account activity including the destination of checks (without limitation as to



                                         82
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page83 of of
                                                            Page 83  106106




amount), ¶ 1(v); transfers in excess of $10,000, ¶ 1(vi); documents concerning

suspicious activity, ¶ 1(vii); reviews of accounts pursuant to Capital One’s

procedures related to Bank Secrecy Act, anti‐money‐laundering, and compliance

with guidance on “Politically Exposed Persons,” ¶ 1(viii); documents not kept in

customary record‐keeping systems related to any loan provided to the named

entities, ¶ 1(ix); documents related to real estate transactions, ¶ 1(x); documents

provided in response to any subpoena or request from any U.S. Federal or state

agency, ¶ 1(xi)(a); notices of administrative, civil, or criminal actions, ¶ 1(xi)(b);

requests pursuant to §§ 314(a) or 314(b) of the PATRIOT Act, ¶ 1(xi)(c); and

requests for information to or from a third party, ¶ 1(xi)(d).

      Sensitive personal information. A specific item in the subpoenas that raises

serious concerns as to whether even valid legislative purposes permit exposure of

matters entitled to privacy protection is the request for “analyses of . . . transfers,

including . . . the destination of the transfers . . ., including any . . . check . . . .”

Deutsche Bank Subpoenas, ¶ 1(iv); Capital One Subpoena, ¶ 1(v) (emphasis

added). These items have no dollar limitations, even though other provisions limit

transfer information to checks above specified amounts. Deutsche Bank

Subpoenas, ¶ 1(iii) ($10,000); Capital One Subpoena, ¶ 1(iv) ($5,000). In addition



                                           83
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page84 of of
                                                            Page 84  106106




to “analyses” of all checks, the Deutsche Bank Subpoenas seek “monthly or other

periodic account statements” including “outgoing funds transfers,” ¶ 1(ii), which

might reveal the recipients of at least some checks.

      These provisions create a risk that some of the checks sought might reveal

sensitive personal details having no relationship to the Committees’ legislative

purposes. For example, if one of the entities decided to pay for medical services

rendered to an employee, the check, and any similar document disclosing sensitive

personal information unrelated to business transactions, should not be disclosed.

The same would be true of any check reflecting payment for anyone’s medical

services. The Committees have advanced no reason why the legislative purposes

they are pursuing require disclosure of such sensitive personal information.

Indeed, counsel for the Committees at oral argument appeared to recognize that

such sensitive personal information need not be disclosed. Oral Arg. Tr. at p. 41,

ll. 8‒18. We have not located any decision that has considered whether Congress

is entitled to require disclosure of sensitive personal information that might be

swept up in a collection of business‐related financial documents legitimately

sought in aid of legislative purposes. At least in the absence of a compelling reason

for such disclosure, we decline to permit it in this case.



                                          84
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page85 of of
                                                             Page 85  106106




       Other possibly excludable documents. In addition to what we have described as

“sensitive documents,” we recognize that there might be a few documents within

the coverage of the subpoenas that have such an attenuated relationship to the

Committees’ legislative purposes that they need not be disclosed.

       We have concluded that the coverage of the following paragraphs of the

Deutsche Bank Subpoenas might include some documents warranting exclusion:

paragraphs 1(ii), 1(iv), 1(vi)(e), 1(viii), and 8. We reach the same conclusion as to

the following paragraphs of the Capital One subpoena: paragraphs 1(iv), 1(v), 1(x),

and 1(xi)(d). We have no such concerns with the coverage of any of the other

paragraphs of the subpoenas. All the documents within the coverage of these other

paragraphs are sufficiently likely to be relevant to legislative purposes.73 Even if

within the coverage of these other paragraphs are some documents that turn out

not to advance the Committees’ investigations, that would not be a valid reason

for excluding such documents from production. As the Supreme Court has

observed with reference to another challenge to a congressional subpoena seeking



       73
           For example, paragraph 1(v) of the Deutsche Bank subpoenas calls for production of
“any document related to monitoring for . . . possible suspicious activity,” and paragraph 1(vii)
calls for production of “any document related to any request for information issued or received
by Deutsche Bank AG pursuant to Sections 314(a) or 314(b) of the USA PATRIOT Act,” provisions
that concern money laundering.


                                               85
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page86 of of
                                                             Page 86  106106




private banking records, “The very nature of the investigative function––like any

research––is that it takes the searchers up some ‘blind alleys’ and into

nonproductive enterprises. To be a valid legislative inquiry there need be no

predictable end result.” Eastland, 421 U.S. at 509.

       Any attempt to identify for exclusion from disclosure documents within the

listed paragraphs must be done with awareness that a principal legislative

purpose of the Committees is to seek information about the adequacy of banking

regulators’ steps to prevent money laundering, a practice that typically disguises

illegal transactions to appear lawful. Many documents facially appearing to reflect

normal business dealings will therefore warrant disclosure for examination and

analysis by skilled investigators assisting the Committees to determine the

effectiveness of current regulation and the possible need for improved legislation.

       Procedure for exclusion of specific documents. To facilitate exclusion of sensitive

documents and those few documents that should be excluded from the coverage

of the listed paragraphs, we instruct the District Court on remand to implement

the following procedure:74 (1) after each of the Banks has promptly, and in no event

beyond 30 days, assembled all documents within the coverage of paragraphs 1(ii),



        See 28 U.S.C. § 2106 (appellate court “may remand the cause and . . . require such further
       74

proceedings to be had as may be just under the circumstances.”).
                                               86
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page87 of of
                                                             Page 87  106106




1(iv), 1(vi)(e), 1(viii), and 8 of the Deutsche Bank Subpoenas and paragraphs 1(iv),

1(v), 1(x), and 1(xi)(d) of the Capital One Subpoena, counsel for Appellants shall

have 14 days to identify to the District Court all sensitive documents and any

documents (or portions of documents) within the coverage of the listed

paragraphs that they contend should be withheld from disclosure, under the

limited standard discussed above; (2) counsel for the Committees shall have seven

days to object to the nondisclosure of such documents; (3) the District Court shall

rule promptly on the Committees’ objections; (4) Appellants and the Committees

shall have seven days to seek review in this Court of the District Court’s ruling

with respect to disclosure or nondisclosure of documents pursuant to this

procedure.75 Any appeal of such a ruling will be referred to this panel.

       The abbreviated timetable of this procedure is set in recognition of the

Supreme Court’s instruction that motions to enjoin a congressional subpoena

should “be given the most expeditious treatment by district courts because one

branch of Government is being asked to halt the functions of a coordinate branch.”

Eastland, 421 U.S. at 511 n.17.




       75Review may be initiated by a letter to the Clerk of this Court, referencing the existing
docket number, without the need to file a notice of appeal.
                                               87
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page88 of of
                                                            Page 88  106106




      All other documents. All documents within the coverage of the paragraphs

not listed and those documents not excluded pursuant to the procedure outlined

above shall be promptly transmitted to the Committees in daily batches as they

are assembled, beginning seven days from the date of this opinion.

      Except as provided above, all three subpoenas seek documents that the

Committees are entitled to believe will disclose information pertinent to legitimate

topics within the Committees’ authorized investigative authority, especially

money laundering, inappropriate foreign financial relationships with the named

individuals and entities, and Russian operations to influence the U.S. political

process. As the Supreme Court has observed, documents subpoenaed by a

congressional committee need only be “not plainly incompetent or irrelevant to

any lawful purpose [of a committee] in the discharge of its duties.” McPhaul v.

United States, 364 U.S. 372, 381 (1960) (quotation marks and brackets omitted). The

documents sought by the three subpoenas easily pass that test. The subpoenas are

reasonably framed to aid the Committees in fulfilling their responsibilities to

conduct oversight as to the effectiveness of agencies administering statutes within

the Committees’ jurisdiction and to obtain information appropriate for

consideration of the need for new legislation.



                                         88
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page89 of of
                                                            Page 89  106106




      Objections of the United States as amicus curiae. The United States makes

several additional arguments in its amicus curiae brief. The amicus brief contends

that “the possibility that a subpoena might transgress separation‐of‐powers

limits . . . mandates that the House clearly authorize a subpoena directed at [the

President’s] records.” Br. for Amicus United States at 10 (citing Franklin v.

Massachusetts, 505 U.S. 788, 800‒01 (1992), and Armstrong v. Bush, 924 F.2d 282, 289

(D.C. Cir. 1991)). First, this case does not concern separation of powers. The Lead

Plaintiff is not suing in his official capacity, no action is sought against him in his

official capacity, no official documents of the Executive Branch are at issue,

Congress has not arrogated to itself any authority of the Executive Branch, and

Congress has not sought to limit any authority of the Executive Branch.

      Second, the cited cases, Franklin and Armstrong, do not concern

congressional requests for information. Both require a clear statement from

Congress when a statute is claimed to limit presidential power. In all of the

numerous decisions concerning congressional subpoenas for information from

Executive Branch officials, including the President, there is not even a hint, much

less a ruling, that the House (or Senate) is required to authorize a specific subpoena

issued by one of its committees. In any event, the materials cited above provide



                                          89
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page90 of of
                                                            Page 90  106106




sufficient clarity, in light of Supreme Court decisions concerning congressional

investigations, to authorize subpoenas for the Lead Plaintiff’s unofficial business

records in aid of valid legislative purposes.

      The amicus brief argues that a President is “entitled to special solicitude in

discovery,” Br. for Amicus United States at 6 (citing Cheney, 542 U.S. at 385, and In

re Trump, 928 F.3d 360, 371‒72 (4th Cir. 2019)), “even in suits solely related to his

private conduct,” id. (citing Jones, 520 U.S. at 707). As a general proposition, we

agree and have endeavored to recognize that point in the special procedure we

have directed the District Court to follow on a limited remand. We note, however,

that in Cheney the Supreme Court was careful to point out that “special

considerations control when the Executive Branch’s interests in maintaining the

autonomy of its office and safeguarding the confidentiality of its communications

are implicated.” Cheney, 542 U.S. at 385. In the pending appeal, the Lead Plaintiff

is suing in his individual capacity, no confidentiality of any official documents is

asserted, and any concern arising from the risk of distraction in the performance

of the Lead Plaintiff’s official duties is minimal in light of the Supreme Court’s

decision in Clinton v. Jones, and, in any event, far less substantial than the

importance of achieving the legislative purposes identified by Congress. In Jones,



                                         90
          Case
         Case   19-1540, Document
              1:19-cv-03826-ER    223-2, 12/03/2019,
                               Document   65-1 Filed2719491,
                                                     12/03/19 Page91 of of
                                                               Page 91  106106




the claimed distraction was that attending a deposition and being subjected to a

civil trial would divert some of the President’s time from performance of his

official duties; in the pending case, there is no claim of any diversion of any time

from official duties. Jones, although expressing concern with “the high respect that

is owed to the office of the Chief Executive,” not only permitted discovery directed

to the President but also obliged him to be subjected to a civil trial. 520 U.S. at 707.76

In re Trump, 928 F.3d at 379‒80, concerned a petition for mandamus directing a

District Court to dismiss for lack of standing a complaint alleging violation of the

Foreign and Domestic Emoluments Clauses, U.S. Const. art I, § 9, cl. 8, art II, § 1,

cl. 7.




         76Judge Livingston seeks to minimize the significance of Clinton v. Jones on several
grounds. First, she attempts to refute our point that this case does not involve separation‐of‐
powers concerns, Part. Diss. Op. at 15‒16, but in doing so, she accords little significance to the
major reason for that point: the Lead Plaintiff is suing in his individual, not his official, capacity.
She then seeks to relegate Jones to near insignificance by referring to “longstanding interbranch
practice,” id. at 17, again ignoring the fact that this litigation is not a conflict between branches of
the Government. The fact that the United States filed only an amicus curiae brief, rather than
intervene to assert the interests of the United States or those of the office of the President,
underscores the absence of a true interbranch conflict. The point that compliance with the
subpoenas will not have an impact on the Lead Plaintiff’s time sufficient to bar compliance arises
from a comparison with Clinton v. Jones, in which the Supreme Court required a President to be
available for a deposition and be subject to a civil trial. The so‐called distraction of the Lead
Plaintiff is of far less significance than what the Supreme Court permitted with respect to
President Clinton. In sum, Judge Livingston offers no reason to think that compliance with the
subpoenas will distract the Lead Plaintiff from the performance of official duties to a greater
extent than the Supreme Court permitted in Clinton v. Jones.
                                                  91
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page92 of of
                                                            Page 92  106106




      The amicus brief not only repeats Appellants’ argument that the House

must identify a legitimate legislative purpose for seeking the President’s

information, but adds that it must do so “with sufficient particularity that courts

can concretely review the validity of any potential legislation and determine

whether the information requested is pertinent and necessary to Congress’s

consideration of such legislation.” Br. for Amicus United States at 11. The meaning

of this sentence is not clear. If it means that legislative purpose must be sufficiently

identified to enable a court now to consider the validity of any legislation that

might be enacted in the future, it would encounter the prohibition on advisory

opinions. See Flast v. Cohen, 392 U.S. 83, 96 (1968) (“[T]he rule against advisory

opinions implements the separation of powers prescribed by the Constitution and

confines federal courts to the role assigned them by Article III.”). On the other

hand, if the sentence means that legislative purpose must be sufficiently identified

so that it will serve as an aid in interpreting legislation that might be enacted in

the future, there is no requirement that legislative purpose sufficient to support a

congressional subpoena must also suffice to aid a court in interpreting some

statute yet to be enacted. In any event, the legislative purposes of the Committees’

subpoenas have been sufficiently identified.



                                          92
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page93 of of
                                                            Page 93  106106




      Refining Appellants’ argument that the Committees’ valid legislative

purposes have not been adequately identified, the amicus brief argues that “courts

must assess ‘the connective reasoning whereby the precise questions asked relate

to’ the legitimate legislative purpose.” Br. for Amicus United States at 14 (quoting

Watkins, 354 U.S. at 215). This quotation from Watkins is difficult to square with

the Supreme Court’s later statement in McPhaul that subpoenaed documents need

only be “not plainly incompetent or irrelevant to any lawful purpose [of a

committee] in the discharge of its duties.” McPhaul, 364 U.S. at 381 (quotation

marks and brackets omitted). It would appear that the “connective reasoning”

phrase of Watkins, if still valid at all, is limited to the context in which it was said‒

a committee witness’s objection to a specific question‒and not to a subpoena for

adequately described categories of documents that are relevant to adequately

identified valid legislative purposes of investigation.

      The amicus brief argues that subpoenaed information “not ‘demonstrably

critical’ should be deemed insufficiently pertinent when directed at the President’s

records.” Br. for Amicus United States at 15 (quoting Senate Select Committee on

Presidential Campaign Activities v. Nixon, 498 F.2d 725, 731 (D.C. Cir. 1974) (in

banc)). The D.C. Circuit used the phrase “demonstrably critical” as a standard for



                                           93
        Case
       Case   19-1540, Document
            1:19-cv-03826-ER    223-2, 12/03/2019,
                             Document   65-1 Filed2719491,
                                                   12/03/19 Page94 of of
                                                             Page 94  106106




overcoming a claim of executive privilege. See Nixon, 498 F.2d at 727. President

Nixon had asserted that tape recordings of his conversations with senior staff

“cannot be made public consistent with the confidentiality essential to the

functioning of the Office of the President.” Id. (internal quotation marks omitted).

In the pending appeal, no claim of executive privilege has been made, much less a

claim that withholding the subpoenaed documents is “essential to the functioning

of the Office of the President.” Id.

       The amicus brief asserts that “[c]ourts may require the Committees first ‘to

narrow the scope of the subpoenas’ to first seek critical information in light of the

President’s constitutional interests,” Br. for Amicus United States at 17 (ellipsis

omitted) (quoting Cheney, 542 U.S. at 390), and that “[c]ourts may require Congress

first to determine whether records relevant to a legitimate legislative purpose are

not, in fact, available from other sources that would not impinge on constitutional

interests,” id. (citing Watkins, 354 U.S. at 206). That argument has no application to

the many documents that were generated by the Banks. Moreover, the District

Court was not required to do what it “may” do,77 and the President’s



       77  The amicus brief asserts that the District Court “assumed that it had no authority to deal
with the overbroad character of the congressional subpoenas here.” Br. for Amicus United States
at 25 (citing J. App’x 138). We see no indication that the District Court made such an assumption,
either at the cited reference to the District Court’s opinion or elsewhere in that opinion.
                                                 94
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page95 of of
                                                            Page 95  106106




“constitutional interests” are implicated when official documents are sought, as in

Cheney, precipitating “a conflict between the [L]egislative and [E]xecutive

[B]ranches,” AT&T I, 551 F.2d at 390.

      The amicus brief contends that H.R. 507 is insufficient authorization for the

subpoenas to the extent that it authorizes not only current subpoenas to the named

persons and entities but also future subpoenas to them. Br. for Amicus United

States at 18. Because the pending appeal concerns denial of a preliminary

injunction to prevent compliance with issued subpoenas, we make no

determination with respect to future subpoenas.

      In an overarching argument endeavoring to strengthen and make decisive

many of the arguments just considered, the amicus brief urges the principle of

constitutional avoidance. Confronting a constitutional challenge to a statute of

uncertain meaning, courts sometimes interpret the statute so that it clearly

comports with the Constitution. See, e.g., Crowell v. Benson, 285 U.S. 22, 62 (1932).

Enlisting the principle of constitutional avoidance in the pending appeal, the

amicus brief contends that the principle should persuade this Court to require the

Committees to “‘explore other avenues’” for obtaining the information, Br. for

Amicus United States at 3 (quoting Cheney, 542 U.S. at 390); to require the District



                                         95
          Case
         Case   19-1540, Document
              1:19-cv-03826-ER    223-2, 12/03/2019,
                               Document   65-1 Filed2719491,
                                                     12/03/19 Page96 of of
                                                               Page 96  106106




Court “to proceed in a more tailored manner,” id. at 5; to approach “with the

utmost caution” the task of “balanc[ing] Congress’s interest in the information

against any constitutional interests of the party withholding it,” id. at 16; and to

require the District Court “to attempt to avoid a conflict between constitutional

interests before it can ‘intervene responsibly,’” id. at 17‒18 (quoting AT&T II, 567

F.2d at 131). The amicus brief also reminds us of the Supreme Court’s statement in

Rumely suggesting “abstention from adjudication unless no choice is left.” 345 U.S.

at 46.

         In the circumstances of this case, we do not believe that constitutional

avoidance adds persuasive force to the arguments in the amicus brief. First, we

question whether constitutional avoidance applies beyond the context of

interpreting ambiguous statutes that are challenged as unconstitutional. The

Supreme Court considered that question in an analogous situation in FCC v. Fox

Television Stations, Inc., 556 U.S. 502 (2009). Broadcasters urged the Court to apply

to the FCC a more stringent arbitrary‐and‐capricious standard of review of agency

actions that implicate constitutional liberties. See id. at 516. In declining to do so,

the Court said, “We know of no precedent for applying [the principle of

constitutional avoidance] to limit the scope of authorized executive action.” Id. at



                                          96
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page97 of of
                                                            Page 97  106106




516. Similarly, it is at least doubtful whether the principle should be enlisted to

limit the scope of authorized congressional action.

      Second, to the extent that decisions like Cheney and Rumely advised courts

to proceed with caution, they did so in contexts quite different from the pending

appeal. Cheney involved a real confrontation between the Legislative and

Executive Branches; Rumely involved a “limitation imposed by the First

Amendment,” 345 U.S. at 44. By contrast, the pending appeal involves solely

private financial documents, and the Lead Plaintiff sues only in his individual

capacity. The only defense even implicating the office of the presidency is the

possibility that document disclosure might distract the Lead Plaintiff in the

performance of his official duties, a risk we have concluded, in light of Supreme

Court precedent, Clinton v. Jones, is minimal at best. Appellants make no claim that

Congress or its committees are purporting to curb in any way the powers of the

Executive Branch.

      For all of these reasons, we see no reason to permit constitutional avoidance

to provide added strength to the arguments of the amicus or Appellants

themselves.




                                         97
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page98 of of
                                                            Page 98  106106




      Having considered Appellants’ statutory and constitutional claims, we

conclude that they have not shown a likelihood of success on any of them. In

reaching this conclusion, we recognize that we are essentially ruling on the

ultimate merits of Appellants’ claims. But, as the Supreme Court has pointed out,

“Adjudication of the merits is most appropriate if the injunction rests on a question

of law and it is plain that the plaintiff cannot prevail.” MuFnaf v. Geren, 553 U.S.

674, 691 (2008). That is the situation here.

III. Sufficiently Serious Questions to Make Them a Fair Ground for Litigation

      In considering the less rigorous serious‐questions standard for a

preliminary injunction, it is important to recognize that the first component of this

standard, in addition to a balance of hardships tipping decidedly in favor of the

moving party, is “sufficiently serious questions going to the merits to make them a

fair ground for litigation.” Kelly, 933 F.3d at 184 (emphasis added); Jackson Dairy, 596

F.2d at 72. The meaning of this emphasized phrase rarely receives explicit

consideration. Two interpretations are possible.

      The phrase could mean that the questions raised have sufficiently serious

legal merit to be open to reasonable debate. That view of the phrase would be

especially appropriate in those cases where the need for preliminary relief



                                          98
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page99 of of
                                                            Page 99  106106




precipitously arose just prior to some impending event and the party seeking

temporary relief has not had an adequate opportunity to fully develop its legal

arguments. Alternatively, or in addition, the phrase could mean that the questions

raised have sufficiently serious factual merit to warrant further investigation in

discovery and, if summary judgment is not warranted, at trial.

      In the pending appeal, the District Court stated, “The word ‘serious’ relates

to a question that is both serious and open to reasonable debate.” J. App’x 150. But

Judge Ramos declined to accept Appellants’ claim that just raising a constitutional

objection to the subpoenas sufficed to render the claim serious. As he observed, if

that sufficed, “every complaint challenging the power of one of the three

coordinate branches of government would result in preliminary relief, regardless

of whether established law renders the complaint unmeritorious.” Id.

      Our case law indicates that the phrase “make them fair ground for

litigation” often refers to those factual disputes that can be resolved at trial only

after investigation of the facts. We have stated that the questions raised by a

plaintiff’s claims must be “so serious, substantial, difficult and doubtful as to make

them a fair ground for litigation and thus for more deliberate investigation.” Hamilton

Watch Co. v. Benrus Watch Co., 206 F.2d 738, 740 (2d Cir. 1953) (emphasis added).



                                          99
      Case
     Case   19-1540, Document
          1:19-cv-03826-ER    223-2, 12/03/2019,
                           Document   65-1 Filed2719491,
                                                 12/03/19 Page100 of of
                                                           Page 100  106106




The emphasized words appear to have originated in Hamilton Watch, but have

been frequently repeated by this Court. See Gulf & Western Industries, Inc. v. Great

Atlantic & Pacific Tea Co., 476 F.2d 687, 692, 93 (2d Cir. 1973); Checker Motors Corp.

v. Chrysler Corp., 405 F.2d 319, 323 (2d Cir. 1969); Unicon Management Corp. v.

Koppers Co., 366 F.2d 199, 205 (2d Cir. 1966). More recently, we pointed out in

Citigroup Global Markets that a virtue of the serious‐questions standard is “that it

permits the entry of an injunction in cases where a factual dispute renders a fully

reliable assessment of the merits impossible.” 598 F.3d at 36 (emphasis added). For

example, in Jacobson & Co. v. Armstrong Cork Co., 548 F.2d 438 (2d Cir. 1977), we

affirmed a preliminary injunction under the serious‐questions standard because

the plaintiff had presented affidavits, depositions, and exhibits sufficient to contest

the factual issue of the reason for an employee’s termination, see id. at 444.

      We need not choose between these meanings of “fair ground for litigation.”

Appellants are not entitled to a preliminary injunction under the serious‐questions

standard because (1) that standard, as we have discussed, see Part I, does not apply

to preliminary injunctive relief sought to prevent governmental action, and (2)

even if applicable, the standard requires a balance of hardships that tips decidedly

to the plaintiff, a requirement not met in this case, see Point IV. We also point out



                                         100
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page101 of of
                                                            Page 101  106106




that, to the extent that the serious‐questions standard furnishes an opportunity to

develop legal arguments concerning a reasonably debatable question, Appellants

have fully developed their positions in the 95 pages of briefs they have submitted.

To the extent that the serious‐questions standard is available for factual

development of an issue, Appellants have not identified a single factual issue that

might warrant a trial or a single witness or document that might add substance to

their claims at a trial.

       Furthermore, both their statutory and constitutional claims, though serious

in at least some sense, lack merit, and, because they both involve solely issues of

law, are properly rejected at this stage of the litigation, see Munaf, 553 U.S. at 691‒

92, except for the limited remand we have ordered.

IV. Balance of Hardships/Equities

       The hardship for Appellants if a preliminary injunction is denied would

result from the loss of privacy for their financial documents. We have recognized

that this loss of privacy is irreparable. In assessing the seriousness of that loss for

purposes of determining the balance of hardships, we note that the loss will be

somewhat mitigated to the extent that sensitive personal information and some

documents will not be disclosed pursuant to the procedure we have ordered upon



                                         101
      Case
     Case   19-1540, Document
          1:19-cv-03826-ER    223-2, 12/03/2019,
                           Document   65-1 Filed2719491,
                                                 12/03/19 Page102 of of
                                                           Page 102  106106




remand. The seriousness of the hardship arising from disclosure of the

information called for by the subpoenas should be assessed in light of the fact that

the Lead Plaintiff is already required to expose for public scrutiny a considerable

amount of personal financial information pursuant to the financial disclosure

requirement of the Ethics in Government Act, 5 U.S.C. app. §§ 101‒111, although

considerably more financial information is required to be disclosed by the

subpoenas.

      The hardship for the Committees if a preliminary injunction is granted

would result from the loss of time to consider and act upon the material disclosed

pursuant to their subpoenas, which will expire at the end of the 116th Congress.

This loss is also irreparable. In assessing the seriousness of that loss for purposes

of determining the balance of hardships, we note that the Committees have

already been delayed in the receipt of the subpoenaed material since April 11

when the subpoenas were issued. They need the remaining time to analyze the

material, hold hearings, and draft bills for possible enactment.

      Even if the balance of these hardships/equities tips in favor of Appellants,

which is debatable, it does not do so “decidedly,” Kelly, 933 F.3d at 184; Jackson

Dairy, 956 F.2d at 72, as our serious‐questions standard requires.



                                         102
      Case
     Case   19-1540, Document
          1:19-cv-03826-ER    223-2, 12/03/2019,
                           Document   65-1 Filed2719491,
                                                 12/03/19 Page103 of of
                                                           Page 103  106106




V. Public Interest

      The public interest in vindicating the Committees’ constitutional authority

is clear and substantial. It is the interest of two congressional committees,

functioning under the authority of a resolution of the House of Representatives

authorizing the subpoenas at issue, to obtain information on enforcement of anti‐

money‐laundering/counter‐financing of terrorism laws, terrorist financing, the

movement of illicit funds through the global financial system including the real

estate market, the scope of the Russian government’s operations to influence the

U.S. political process, and whether the Lead Plaintiff was vulnerable to foreign

exploitation. The opposing interests of Appellants, suing only in their private

capacity, are primarily their private interests in nondisclosure of financial

documents concerning their businesses, rather than intimate details of someone’s

personal life or information the disclosure of which might, as in Watkins, 354 U.S.

at 197‒99, chill someone’s freedom of expression.

      We recognize, however, that the privacy interests supporting nondisclosure

of documents reflecting financial transactions of the Lead Plaintiff should be

accorded more significance than those of an ordinary citizen because the Lead

Plaintiff is the President. Although the documents are not official records of the



                                        103
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page104 of of
                                                            Page 104  106106




Executive Branch, the Lead Plaintiff is not suing in his official capacity, and no

executive privilege has been asserted, disclosure of the subpoenaed documents

can be expected to risk at least some distraction of the Nation’s Chief Executive in

the performance of his official duties. See Nixon v. Fitzgerald, 457 U.S. 731, 753

(1982) (noting risk of distraction as one reason for establishing immunity of

President from civil liability for official actions). That concern, we note, did not

dissuade the Supreme Court from requiring President Nixon to comply with a

district court’s subpoena to produce tape recordings of conversations with senior

staff, see United States v. Nixon, 418 U.S. 683 (1974), or requiring President Clinton

to submit to discovery, including a deposition, in civil litigation involving pre‐

presidential conduct, see Jones, 520 U.S. at 697‒706.78 See also Trump v. Vance, 941

F.3d 631, 641 n. 12 (2d Cir. 2019) (concluding that “the disclosure of personal

financial information, standing alone, is unlikely to impair the President in




       78  In Jones, the Supreme Court stated, “The fact that a federal court’s exercise of its
traditional Article III jurisdiction may significantly burden the time and attention of the Chief
Executive is not sufficient to establish a violation of the Constitution.” 520 U.S. at 703. The same
can be said as to Congress’s exercise of its traditional Article I jurisdiction. One court has
discounted concern that compliance with document requests might distract the President in the
performance of official duties by noting that “the President himself appears to have had little
reluctance to pursue personal litigation despite the supposed distractions it imposes upon his
office.” District of Columbia v. Trump, 344 F. Supp. 3d 828, 843 (D. Md. 2018) (collecting examples),
rev’d on other grounds (lack of standing), In re Trump, 928 F.3d 360 (4th Cir. 2019).
                                                104
       Case
      Case   19-1540, Document
           1:19-cv-03826-ER    223-2, 12/03/2019,
                            Document   65-1 Filed2719491,
                                                  12/03/19 Page105 of of
                                                            Page 105  106106




performing the duties of his office”), petition for cert. filed, No. 19‐635 (U.S. Nov. 14,

2019).

         The Committees’ interests in pursuing their constitutional legislative

function is a far more significant public interest than whatever public interest

inheres in avoiding the risk of a Chief Executive’s distraction arising from

disclosure of documents reflecting his private financial transactions.

                                      Conclusion

         For all of these reasons, we conclude that under the applicable likelihood‐

of‐success standard, Appellants’ motion for a preliminary injunction was properly

denied, except as to disclosure of any documents that might be determined to be

appropriate for withholding from disclosure pursuant to our limited remand. The

serious‐questions standard is inapplicable, the balance of hardships does not tip

decidedly in favor of Appellants, and the public interest favors denial of a

preliminary injunction.

         We affirm the District Court’s order in substantial part to the extent that it

denied a preliminary injunction and order prompt compliance with the

subpoenas, except that the case is remanded to a limited extent for implementation

of the procedure set forth in this opinion concerning the nondisclosure of sensitive



                                           105
      Case
     Case   19-1540, Document
          1:19-cv-03826-ER    223-2, 12/03/2019,
                           Document   65-1 Filed2719491,
                                                 12/03/19 Page106 of of
                                                           Page 106  106106




personal information and a limited opportunity for Appellants to object to

disclosure of other specific documents within the coverage of those paragraphs of

the subpoenas listed in this opinion. The mandate shall issue forthwith, but

compliance with the three subpoenas and the procedure to be implemented on

remand is stayed for seven days to afford Appellants an opportunity to apply to

the Supreme Court or a Justice thereof for an extension of the stay.




                                        106
